Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 1 of 63 PageID #: 320




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION


UNITED STATES OF AMERICA,
     Plaintiff,
                                      Civ. No. 1:19-cv-121
              v.

EXXONMOBIL OIL CORPORATION
    Defendant.


                            CONSENT DECREE
 Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 2 of 63 PageID #: 321




                                                    TABLE OF CONTENTS

I. JURISDICTION AND VENUE ..................................................................................................2

II. APPLICABILITY ......................................................................................................................2

III. OBJECTIVIES .........................................................................................................................3

IV. DEFINITIONS .........................................................................................................................3

V. CIVIL PENALTY .....................................................................................................................5

VI. COMPLIANCE REQUIREMENTS ........................................................................................6

VII. INDEPENDENT THIRD PARTY VERIFICATION/AUDIT............................................... 7

VIII. SUPPLEMENTAL ENVIRONMENTAL PROJECT .........................................................12

IX. REPORTING REQUIREMENTS ..........................................................................................15

X. STIPULATED PENALTIES ...................................................................................................16

XI. FORCE MAJEURE ................................................................................................................19

XII. DISPUTE RESOLUTION ....................................................................................................21

XIII. INFORMATION COLLECTION/CONFIDENTIAL BUSINESS INFORMATION .......24

XIV. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ............................................26

XV. COSTS ..................................................................................................................................27

XVI. NOTICES.............................................................................................................................27

XVII. EFFECTIVE DATE ...........................................................................................................29

XVIII. RETENTION OF JURISDICTION ..................................................................................29

XIX. MODIFICATION ................................................................................................................30

XX. TERMINATION ...................................................................................................................31
 Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 3 of 63 PageID #: 322



XXI. PUBLIC PARTICIPATION ................................................................................................31

XXII. SIGNATORIES/SERVICE ................................................................................................31

XXIII. INTEGRATION .................................................................................................................32

XXIV. 26 U.S.C. § 162(f)(2)(A)(ii) IDENTIFICATION ..............................................................32

XXV. FINAL JUDGMENT..........................................................................................................32




                                                                  ii
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 4 of 63 PageID #: 323



       Plaintiff United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”), has filed a Complaint in this action concurrently with this Consent

Decree, alleging that ExxonMobil Oil Corporation (“Defendant”), violated Section 112(r)(1) of

the Clean Air Act (“Act”), 42 U.S.C. § 7412(r)(1), and the 40 C.F.R. Part 68 Chemical Accident

Prevention Provisions at its Beaumont, Texas refinery (“Facility”).

       The Complaint against the Defendant alleges that certain of the violations in the

Complaint caused or contributed to conditions that, on April 17, 2013, led to a release of

regulated flammable substances at Hydro Desulfurizer Unit Two (“CHD-2”) at the Facility that

caused a fire that killed two and injured ten of Defendant’s contract workers. The Complaint

also alleges that CHD-2 was not properly included by Defendant within the scope of its Risk

Management Plan (“RMP”) pursuant to 40 C.F.R. §§ 68.12 and 68.150.

       Since the time the allegations were raised, Defendant developed and implemented a Site

Safety Standard, known as SSS-900, to address many required RMP elements to provide for

control of hazards during operations. These safe work practices apply to employees and contract

employees.

       Defendant does not admit any fact, legal conclusion, or liability to the United States

arising out of the transactions or occurrences alleged in the Complaint by entering into this

Consent Decree or otherwise.

       The Parties recognize, and the Court by entering this Consent Decree finds, that this

Consent Decree has been negotiated by the Parties in good faith and will avoid litigation between

the Parties, and that this Consent Decree is fair, reasonable, and in the public interest.

       NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law except as provided in Section I (Jurisdiction and Venue)




                                                  1
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 5 of 63 PageID #: 324



below, and with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED, AND

DECREED as follows:

                                I. JURISDICTION AND VENUE

       1. This Court has jurisdiction over the subject matter of this action, pursuant to 28 U.S.C.

§§ 1331, 1345, and 1355, and Section 113(b) of the Act, 42 U.S.C. § 7413(b), and over the

Parties. Venue lies in this District pursuant to Section 113(b) of the Act, 42 U.S.C. § 7413(b),

28 U.S.C. §§ 1391(b) and (c), and 1395(a), because the violations alleged in this Complaint are

alleged to have occurred in, and Defendant conducts business in, this judicial district.

       2. For purposes of this Consent Decree, or any action to enforce this Consent Decree,

Defendant consents to the Court’s jurisdiction over this Consent Decree or such action and over

Defendant, and consents to venue in this judicial district.

       3. For purposes of this Consent Decree only, Defendant agrees that the Complaint states

claims upon which relief may be granted pursuant to Sections 113(b), 42 U.S.C. § 7413(b).

       4. Notice of the commencement of this action has been given to the State of Texas, as

required by Section 113(b) of the Act, 42 U.S.C. § 7413(b).

                                       II. APPLICABILITY

       5. The obligations of this Consent Decree apply to and are binding upon the United

States and upon Defendant and any successors, assigns, or other entities or persons otherwise

bound by law.

       6. No transfer of ownership or operation of the Facility, whether in compliance with the

procedures of this Paragraph or otherwise, shall relieve Defendant of its obligation to ensure that

the terms of the Consent Decree are implemented. At least 30 Days prior to such transfer,

Defendant shall provide a copy of this Consent Decree to the proposed transferee and shall




                                                 2
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 6 of 63 PageID #: 325



simultaneously provide written notice of the prospective transfer, together with a copy of the

proposed written agreement, to EPA Region 6, the United States Attorney for the Eastern District

of Texas, and the United States Department of Justice, in accordance with Section XVI (Notices)

of this Consent Decree. Any attempt to transfer ownership or operation of the Facility without

complying with this Paragraph constitutes a violation of this Consent Decree.

          7. Defendant shall provide a copy of this Consent Decree to all officers, employees, and

agents whose duties might reasonably include compliance with any provision of this Consent

Decree, as well as to any contractor retained to perform work required under this Consent

Decree. Defendant shall condition any such contract upon performance of the work in

conformity with the terms of this Consent Decree.

          8. In any action to enforce this Consent Decree, Defendant shall not raise as a defense

the failure by any of its officers, directors, employees, agents, or contractors to take any actions

necessary to comply with the provisions of this Consent Decree.

                                          III. OBJECTIVES

          9. It is the purpose of the Parties to further Defendant’s compliance with Section

112(r)(1) & (7) of the Act, including the RMP Program codified at 40 C.F.R. Part 68.

                                         IV. DEFINITIONS

          10. Terms used in this Consent Decree that are defined in the Act or in regulations

promulgated pursuant to the Act shall have the meanings assigned to them in the Act or such

regulations, unless otherwise provided in this Decree. Whenever the terms set forth below are

used in this Consent Decree, the following definitions shall apply:

                 a.      “Complaint” shall mean the Complaint filed by the United States in this

action;




                                                   3
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 7 of 63 PageID #: 326



               b.      “Consent Decree” or “Decree” shall mean this Consent Decree and its

appendices;

               c.      “Day” shall mean a calendar day unless expressly stated to be a business

day. In computing any period of time under this Consent Decree, where the last day would fall

on a Saturday, Sunday, or federal holiday, the period shall run until the close of the next business

day;

               d.      “Defendant” shall mean ExxonMobil Oil Corporation;

               e.      “Effective Date” shall have the definition provided in Section XVII

(Effective Date);

               f.      “EPA” shall mean the United States Environmental Protection Agency

and any successor departments or agencies of the United States;

               g.      “Facility” shall mean Defendant’s refinery located in Beaumont, Texas;

               h.      “Finding” shall mean, with respect to a Verification Report pursuant to

Section VII (Independent Third Party Verification/Audit), an item that the Verifier has judged to

be a present noncompliance with the applicable requirements of 40 C.F.R. Part 68 at the time of

the audit;

               h.      “Paragraph” shall mean a portion of this Decree identified by an Arabic

numeral;

               i.      “Parties” shall mean the United States and Defendant;

               j.      “Section” shall mean a portion of this Decree identified by a Roman

numeral; and

               k.      “United States” shall mean the United States of America, acting on behalf

of EPA.




                                                 4
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 8 of 63 PageID #: 327



                                       V. CIVIL PENALTY

         11. Within 30 Days after the Effective Date of this Consent Decree, Defendant shall pay

the sum of $616,000 as a civil penalty, together with interest accruing from the date on which the

Consent Decree is entered by the Court, at the rate specified in 28 U.S.C. § 1961 as of the date of

entry. Defendant shall pay the civil penalty by FedWire Electronic Funds Transfer (“EFT”) to

the U.S. Department of Justice account, in accordance with instructions provided to Defendant

by the Financial Litigation Unit (“FLU”) of the U.S. Attorney’s Office for the Eastern District of

Texas after the Effective Date. The payment instructions provided by the FLU will include a

Consolidated Debt Collection System (“CDCS”) number, which Defendant shall use to identify

all payments required to be made in accordance with this Consent Decree. The FLU will provide

the payment instructions to Defendant pursuant to Section XVI (Notices). Defendant may

change the individual to receive payment instructions on its behalf by providing written notice of

such change to the United States and EPA in accordance with Section XVI (Notices).

         12. At the time of payment, Defendant shall send notice that payment has been made:

(i) to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati

Finance Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; and (ii) to the United

States via email or regular mail in accordance with Section XVI (Notices); and (iii) to EPA in

accordance with Section XVI (Notices). Such notice shall state that the payment is for the civil

penalty owed pursuant to the Consent Decree in United States v. ExxonMobil Oil Corporation

and shall reference the civil action number, the CDCS Number, and DOJ case number 90-5-2-1-

11637.

         13. Defendant shall not deduct the civil penalty paid under this Section in calculating its

federal income tax.




                                                  5
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 9 of 63 PageID #: 328



                             VI. COMPLIANCE REQUIREMENTS

       14. Within 90 Days after the Effective Date, Defendant shall amend its RMP to include a

registration that reflects the addition of the Catalytic Hydro Desulfurizer Unit One (“CHD-1”)

and CHD-2 at the Facility as covered processes in accordance with 40 C.F.R. § 68.12.

Defendant shall simultaneously submit a copy of a Worst-Case Release Scenario Analysis for

CHD-2 required by 40 C.F.R. § 68.25 to EPA in accordance with Section XVI (Notices) of this

Consent Decree.

       15. Defendant shall demonstrate compliance with 40 C.F.R. §§ 68.69 and 68.85 and

SSS-900, including maintenance and construction activities, related to opening process

equipment at the Facility as follows:

               a.      Defendant shall implement written operating procedures, including SSS-

900 as discussed below, that provide clear instructions for safely conducting activities consistent

with process safety information that address all requirements set forth in 40 C.F.R. § 68.69

(operating procedures) and 40 C.F.R. § 68.85 (hot work) including safe work practices to provide

for control of hazards during operations involving opening process equipment or piping.

               b.      Defendant shall continue to implement the requirements of SSS-900,

including Section 10 (Energy Control), Section 13 (Opening Process Equipment), Section 15

(Hot Work), Section 16 (Confined Space Entry), Section 17 (Joint Job Site Visit), Section 18

(Permit Issuance), Section 19 (Permit Re-endorsement), Section 20 (Permit Termination), and

Section 22 (Third Party Work).

              c.       Within 90 days after the Effective Date, Defendant shall develop key

performance indicators (“KPIs”) (i.e., metrics) to evaluate the implementation of SSS-900 as

provided herein. The KPIs developed for SSS-900 shall include KPIs for Section 10 (Energy




                                                 6
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 10 of 63 PageID #: 329



Control), Section 13 (Opening Process Equipment), Section 15 (Hot Work), Section 16

(Confined Space Entry), Section (17 (Joint Job Site Visit), Section 18 (Permit Issuance), Section

19 (Permit Re-endorsement), Section 20 (Permit Termination), and Section 22 (Third Party

Work). Defendant shall review the KPIs semi-annually (i.e. twice per year) as a means to

evaluate the implementation of SSS-900. Defendant shall annually assess the effectiveness of

the KPIs and, if needed, adjust the existing KPIs or develop new KPIs annually at the end of

each calendar year.

       16. In each semi-annual report required by Paragraph 37 of this Consent Decree,

Defendant shall report for the preceding six months any mechanical integrity (“MI”) inspections

required under 40 C.F.R. § 68.73 that are overdue at any point during the period for the

following process equipment at each covered process located at the Facility:

               a.     Pressure vessels;

               b.     Storage tanks; and

               c.     Piping systems (including, but not limited to, piping components such as

valves).

The list of overdue MI inspections shall be grouped by process unit.

               VII. INDEPENDENT THIRD PARTY VERIFICATION/AUDIT

       17. Defendant shall retain, at its expense, an independent third party verifier ("Verifier")

to conduct a comprehensive audit of Defendant’s compliance, and to make Findings, if any, with

respect to:

               a.     Paragraph 15 concerning compliance with 40 C.F.R. §§ 68.69 and 68.85

and SSS-900 for operating procedures related to opening process equipment work at CHD-1,

CHD-2, the Fluid Catalytic Cracker Unit (FCCU), and the Gas Compressor Plant 3 (GCP-3), and




                                                 7
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 11 of 63 PageID #: 330



compliance with SSS-900 for operating procedures relating to opening process equipment work

at Hydrogen Sulfide (H2S) Plant, Sulfur Recovery Unit (SRU)-1, SRU-2, SRU-3, Sour Water

Stripper, and Treater-3/Treater-4. This Audit shall include, but not be limited to, the following:

                 (1)   Identification of the number of each type of each safe work permit issued.

                 (2)   Examination of safe work permits issued to evaluate (i) the adequacy of

each permit in addressing safe work practices and (ii) compliance with safe work practices

required by each permit (such as lockout/tagout, confined space entry, opening process

equipment or piping, and control over entrance into a stationary source).

                 (3)   Examination of Joint Job Site Visits to evaluate employee and contractor

employee participation and effectiveness in hazard identification and communication.

                 (4)   Identification and examination of incidents or potential incidents where

any failure to follow operating procedures and/or safe work permit procedures was identified as a

contributing or root cause, including identified corrective actions.

                 (5)   Examination of completed safe work permit self-audits to evaluate their

effectiveness.

                 (6)   Preparation of a summary of KPI exceedances and shortfalls.

                 (7)   Providing recommendations for improving SSS-900 and KPIs related to

the units examined, including Section 10 (Energy Control), Section 13 (Opening Process

Equipment), Section 15 (Hot Work), Section 16 (Confined Space Entry), Section 17 (Joint Job

Site Visit), Section 18 (Permit Issuance), Section 19 (Permit Re-endorsement), Section 20

(Permit Termination), and Section 22 (Third Party Work).

                 b.    40 C.F.R. § 68.73, as it pertains to the frequency and timeliness of MI

inspections at the Facility, to evaluate Defendant’s application of its Risk-Based Inspection




                                                 8
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 12 of 63 PageID #: 331



(“RBI”) procedures for MI inspections. This Audit shall cover the equipment listed in Appendix

A. The Audit shall include the following:

               (1)    Evaluation of ExxonMobil’s application of its RBI procedures for MI

inspections to the equipment listed in Appendix A.

               (2)    Evaluation of the frequency and timeliness of the MI inspections of the

equipment listed in Appendix A in connection with Defendant’s RBI procedures for MI

Inspections.

Defendant may hire a separate Verifier to conduct the MI audit.

       18. Defendant has selected an independent Verifier(s) acceptable to the United States. In

the event it becomes necessary for Defendant to replace previously selected Verifier, Defendant

shall submit to the United States the name and qualifications of each proposed successor

Verifier(s) that Defendant certifies meet the following conditions:

               a.     Each Verifier is trained and/or certified in proper auditing techniques.

               b.     Each Verifier has expertise in petroleum refineries, is knowledgeable

regarding the chemical accident prevention regulations, 40 C.F.R. Part 68, and has at least 10

years of experience conducting 40 C.F.R. § 68.69 and/or § 68.73 compliance audits, depending

on the audit type.

               c.     Each Verifier has not been involved in the development of units CHD-1 or

CHD-2.

               d.     The Defendant also shall provide a description of any previous work

contracts or financial relationships of the proposed successor Verifier with the Defendant within

the past two years.




                                                9
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 13 of 63 PageID #: 332



       19. The United States will notify Defendant in writing whether it approves of the

proposed successor Verifier(s). Within 30 Days of the United States’ approval, Defendant shall

retain such successor Verifier(s) to perform the audit activities set forth in Paragraph 17.

Defendant shall ensure that the Verifier(s) certify that they satisfy the conditions set forth in

Paragraph 18 above before receiving any payment from Defendant. If the United States rejects a

proposed Verifier, within 30 Days of receipt of the United States’ notification Defendant shall

submit to the United States for approval another proposed Verifier that meets the qualifications

set forth in Paragraph 18. The United States will review the proposed replacement in accordance

with Paragraph 18.

       20. Defendant shall ensure that its contract with each Verifier explicitly requires the

Verifier to perform the relevant audit activities pursuant this Section VII (Independent Third

Party Verification/Audit).

       21. Within 60 Days after the Effective Date, Defendant shall submit to the United States

a proposed audit plan or plans (“Plan” or “Plans”), including a schedule of audit activities

including the final report, developed by each Verifier. The Plan shall require the evaluation of

opening process equipment activities occurring at the units subject to the audit required by

Paragraph 17(a). The Plan shall include evaluations of a combined total of a minimum of 40 and

a maximum of 50 safe work permits, joint job site visits, and safe work permit self-audits issued

or performed at the units subject to the audit required by Paragraph 17(a), based upon unit

specific field visits and self-audits at those units, to be selected by the Verifier in the Plan. The

Plan may include the types and numbers of process equipment to be included in the audit. The

Parties anticipate that the audit will require approximately three to four weeks of field work to

conduct.




                                                  10
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 14 of 63 PageID #: 333



        22. The United States may notify Defendant in writing whether it approves of the

Plan(s). If the United States approves, or does not notify Defendant that it disapproves the

Plan(s) within 30 Days, Defendant shall notify and inform each Verifier regarding the applicable

Plan.

        23. Defendant shall provide the United States advance notice of, and the United States

may attend, any third party audit pursuant to this Consent Decree.

        24. Consistent with the approved Plan, each Verifier shall concurrently submit a final

audit report (“Verification Report”) to the United States and Defendant for each audit (or a

combined report):

               a.      The Verification Report(s) shall include all Findings, conclusions,

monitoring results and other observations and recommendations of the Verifier.

               b.      Defendant shall provide a list of, copies of, or electronic links to all

documents reviewed and shall identify all Facility personnel interviewed in support of the

Verification Report(s).

               c.      The Verification Report(s), and any information developed or Findings of

the Verifier(s), shall not be subject to any privilege or protection other than Confidential

Business Information, if so claimed consistent with Paragraph 72.

        25. Within 60 Days of submission of each Verification Report, Defendant shall submit to

the United States a response to all Findings set forth in each Verification Report, with a

description of any completed or proposed corrective actions and a reasonable schedule for

completion of such corrective actions. Defendant may, but is not required to, submit responses

to conclusions and other observations and recommendations that are not Findings. Should

Defendant disagree with any Findings or other elements of any Verification Report, it may




                                                 11
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 15 of 63 PageID #: 334



invoke dispute resolution pursuant to Section XII (Dispute Resolution). A “reasonable schedule”

shall mean as soon as reasonably practicable, taking into consideration the nature of the Finding,

the time necessary to plan for and implement the corrective action, and the potential for

disruption to the covered process. In the event that the appropriate corrective action for any

Finding would require a shutdown of the covered process, a “reasonable schedule” shall include

the time to and including the next unit or refinery turnaround or capital project, unless that

schedule would otherwise cause Defendant to violate 40 C.F.R. Part 68 or any other requirement.

Findings are considered to be timely corrected if completed in accordance with the applicable

reasonable schedule.

       26. The United States may rely solely on the Findings of each Verification Report to

determine Defendant’s compliance with this Consent Decree. However, the United States shall

not be bound by the Verification Report(s). If the United States determines that Defendant is in

violation of any requirement of this Consent Decree, Defendant shall be subject to stipulated

penalties as provided in Section X (Stipulated Penalties), regardless of the Verification Report.

                   VIII. SUPPLEMENTAL ENVIRONMENTAL PROJECT

       27. Defendant shall implement a Supplemental Environmental Project (“SEP”) in

accordance with all provisions of Appendix B. In summary, Defendant shall procure and deliver

to the City of Beaumont, Texas Fire and Rescue Service (“BFRS”) an incident command vehicle

(“ICV”) suitable for use in chemical and other incidents as provided in Appendix B. The SEP

shall be completed within 456 days of the Effective Date.

       28. Defendant is responsible for the satisfactory completion of the SEP in accordance

with the requirements of this Decree. Defendant may use contractors or consultants in planning

and implementing the SEP.




                                                 12
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 16 of 63 PageID #: 335



       29. With regard to the SEP, Defendant certifies the truth and accuracy of each of the

following:

               a.      that all cost information provided to EPA in connection with EPA’s

approval of the SEP is complete and accurate and that Defendant in good faith estimates that the

cost to implement the SEP is $730,000;

               b.      that, as of the date of executing this Decree, Defendant is not required to

perform or develop the SEP by any federal, state, or local law or regulation and is not required to

perform or develop the SEP by agreement, grant, or as injunctive relief awarded in any other

action in any forum;

               c.      that the SEP is not a project that Defendant was planning or intending to

perform or implement other than in settlement of the claims resolved in this Consent Decree;

               d.      that Defendant has not received and will not receive credit for the SEP in

any other enforcement action;

               e.      that Defendant will not receive any reimbursement for any portion of the

SEP from any other person; and

               f.      that (i) Defendant is not a party to any open federal financial assistance

transaction that is funding or could fund the same activity as the SEP described in Appendix B;

and (ii) Defendant has inquired of the SEP recipient (BFRS) whether it is a party to an open

federal financial assistance transaction that is funding or could fund the same activity as the SEP

and has been informed by the recipient that the recipient is not a party to such a transaction. For

purposes of these certifications, the term “open federal financial assistance transaction” refers to

a grant, cooperative agreement, loan, federally-guaranteed loan guarantee, or other mechanism

for providing federal financial assistance whose performance period has not yet expired.




                                                 13
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 17 of 63 PageID #: 336



       30. SEP Completion Report. Within 30 days after the date set for completion of the

SEP, Defendant shall submit a SEP Completion Report to the United States, in accordance with

Section XVI (Notices). The SEP Completion Report shall contain the following information:

               a.     a detailed description of the SEP as implemented;

               b.     a description of any problems encountered in completing the SEP and the

solutions thereto;

               c.     an itemized list of all eligible SEP costs expended; and

               d.     certification that the SEP has been fully implemented pursuant to the

provisions of this Consent Decree.

       31. EPA may, in its sole discretion, require information in addition to that described in

the preceding Paragraph, in order to evaluate Defendant’s completion report.

       32. After receiving the SEP Completion Report, the United States shall notify Defendant

whether or not Defendant has satisfactorily completed the SEP. If Defendant has not completed

the SEP in accordance with this Consent Decree, stipulated penalties may be assessed under

Section X (Stipulated Penalties).

       33. Each submission required under this Section shall be signed by an official with

knowledge of the SEP and shall bear the certification language set forth in Paragraph 40.

       34. Any public statement, oral or written, in print, film, or other media, made by

Defendant making reference to the SEP under this Consent Decree shall include the following

language: “This project was undertaken in connection with the settlement of an enforcement

action, United States v. ExxonMobil Oil Corporation, taken on behalf of the U.S. Environmental

Protection Agency under the Clean Air Act.”




                                               14
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 18 of 63 PageID #: 337



       35. For federal income tax purposes, Defendant agrees that it will neither capitalize into

inventory or basis nor deduct any costs or expenditures incurred in performing the SEP.

       36. If Defendant satisfactorily completes the SEP, but does not spend the full amount of

the estimate set forth in Paragraph 29.a, and if EPA determines that the amount remaining

reasonably could be applied toward another SEP, Defendant shall apply the amount remaining to

acquiring and delivering to BFRS additional hazmat and/or communications equipment similar

to that already listed in Appendix B.

                              IX. REPORTING REQUIREMENTS

       37. By July 31st and January 31st of each year after the entry of this Consent Decree, until

termination of this Decree pursuant to Section XX (Termination), Defendant shall submit a semi-

annual report for the first and second halves of the year, respectively, that shall include

information regarding the status of any activities required under this Consent Decree. The first

such report shall be due July 31st if the Effective Date is between December 1st and May 31st,

and on January 31st if the Effective Date is between June 1st and November 30th.

       38. Whenever any violation of this Consent Decree or any other event affecting

Defendant’s performance under this Decree, or the performance of its Facility, may pose an

immediate threat to the public health or welfare or the environment, Defendant shall notify the

United States and EPA orally or by electronic transmission as soon as possible, but no later than

24 hours after Defendant first knew of the violation or event. This procedure is in addition to the

requirements set forth in the preceding Paragraph.

       39. All reports shall be submitted to the persons designated in Section XVI (Notices).

       40. Each report submitted by Defendant under this Section shall be signed by the Facility

manager or designee and include the following certification:




                                                 15
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 19 of 63 PageID #: 338



       I certify under penalty of law that this document and all attachments were
       prepared under my direction or supervision in accordance with a system designed
       to assure that qualified personnel properly gather and evaluate the information
       submitted. Based on my inquiry of the person or persons who manage the system,
       or those persons directly responsible for gathering the information, the
       information submitted is, to the best of my knowledge and belief, true, accurate,
       and complete. I have no personal knowledge that the information submitted is
       other than true, accurate, and complete. I am aware that there are significant
       penalties for submitting false information, including the possibility of fine and
       imprisonment for knowing violations.

       41. This certification requirement does not apply to emergency or similar notifications

where compliance would be impractical.

       42. The reporting requirements of this Consent Decree do not relieve Defendant of any

reporting obligations required by the Act or implementing regulations, or by any other federal,

state, or local law, regulation, permit, or other requirement.

       43. Any information provided pursuant to this Consent Decree may be used by the

United States in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.

                                 X. STIPULATED PENALTIES

       44. Defendant shall be liable for Stipulated Penalties to the United States for violations

of this Consent Decree as specified below, unless excused under Section XI (Force Majeure). A

violation includes failing to perform any obligation required by this Decree, including any work

plan or schedule approved under this Decree, according to all applicable requirements of this

Decree and within the specified time schedules established by or approved under this Decree.

       45. Late Payment of Civil Penalty. If Defendant fails to pay the civil penalty required to

be paid under Section V of this Decree (Civil Penalty) when due, Defendant shall pay a

stipulated penalty of $1,000 per Day for each Day that the payment is late. This stipulated




                                                 16
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 20 of 63 PageID #: 339



penalty is in addition to any interest, fees, or penalties that may be assessed due to the late

payment.

       46. Consent Decree Requirements Generally. Except as provided in Paragraph 45 or 47,

the following Stipulated Penalties shall accrue per violation per Day for each violation of the

requirements of this Consent Decree:

        Penalty Per Violation Per Day              Period of Noncompliance

                 $750                              1st through 14th Day

                 $1,750                            15th through 30th Day

                 $2,500                            31st Day and beyond

       47. Verification/Audit and Reporting Requirements. The following Stipulated Penalties

shall accrue per violation per Day for each violation of the Independent Third Party

Verification/Audit (Section VII of this Consent Decree), including any Finding that is not timely

corrected pursuant to Paragraph 25, provided there shall be no Stipulated Penalty for any Finding

that is timely corrected:

       Penalty Per Violation Per Day               Period of Noncompliance

                 $ 500                             1st through 14th Day

                 $1,000                            15th through 30th Day

                 $2,500                            31st Day and beyond

       48. Stipulated penalties under this Section shall begin to accrue on the Day after

performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

penalties shall accrue simultaneously for separate violations of this Consent Decree.




                                                  17
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 21 of 63 PageID #: 340



       49. Defendant shall pay any stipulated penalty within 30 Days of receiving the United

States’ written demand.

       50. The United States may in the unreviewable exercise of its discretion, reduce or waive

stipulated penalties otherwise due it under this Consent Decree.

       51. Stipulated penalties shall continue to accrue as provided in Paragraph 48, during any

Dispute Resolution, but need not be paid until the following:

               a.      If the dispute is resolved by agreement of the Parties or by a decision of

the United States that is not appealed to the Court, Defendant shall pay accrued penalties

determined to be owing, together with interest, to the United States within 30 Days of the

effective date of the agreement or the receipt of the United States’ decision or order.

               b.      If the dispute is appealed to the Court and the United States prevails in

whole or in part, Defendant shall pay all accrued penalties determined by the Court to be owing,

together with interest, within 60 Days of receiving the Court’s decision or order, except as

provided in subparagraph c, below.

               c.      If any Party appeals the District Court’s decision, Defendant shall pay all

accrued penalties determined to be owing, together with interest, within 15 Days of receiving the

final appellate court decision.

       52. Defendant shall pay stipulated penalties owing to the United States in the manner set

forth and with the confirmation notices required by Section V (Civil Penalty), except that the

transmittal letter shall state that the payment is for stipulated penalties and shall state for which

violation(s) the penalties are being paid.

       53. If Defendant fails to pay stipulated penalties according to the terms of this Consent

Decree, Defendant shall be liable for interest on such penalties, as provided for in 28 U.S.C.




                                                  18
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 22 of 63 PageID #: 341



§ 1961, accruing as of the date payment became due. Nothing in this Paragraph shall be

construed to limit the United States from seeking any remedy otherwise provided by law for

Defendant’s failure to pay any stipulated penalties.

       54. The payment of penalties and interest, if any, shall not alter in any way Defendant’s

obligation to complete the performance of the requirements of this Consent Decree.

       55. Non-Exclusivity of Remedy. Stipulated penalties are not the United States’

exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section

XIV (Effect of Settlement/Reservation of Rights), the United States expressly reserves the right

to seek any other relief it deems appropriate for Defendant’s violation of this Decree or

applicable law, including but not limited to an action against Defendant for statutory penalties,

additional injunctive relief, mitigation or offset measures, and/or contempt. However, the

amount of any statutory penalty assessed for a violation of this Consent Decree shall be reduced

by an amount equal to the amount of any stipulated penalty assessed and paid pursuant to this

Consent Decree.

                                      XI. FORCE MAJEURE

       56. “Force majeure,” for purposes of this Consent Decree, is defined as any event arising

from causes beyond the control of Defendant, of any entity controlled by Defendant, or of

Defendant’s contractors that delays or prevents the performance of any obligation under this

Consent Decree despite Defendant’s best efforts to fulfill the obligation. The requirement that

Defendant exercise “best efforts to fulfill the obligation” includes using best efforts to anticipate

any potential force majeure event and best efforts to address the effects of any potential force

majeure event (a) as it is occurring and (b) following the potential force majeure, such that the




                                                 19
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 23 of 63 PageID #: 342



delay and any adverse effects of the delay are minimized. “Force Majeure” does not include

Defendant’s financial inability to perform any obligation under this Consent Decree.

         57. If any event occurs or has occurred that may delay the performance of any obligation

under this Consent Decree, whether or not caused by a force majeure event, Defendant shall

provide notice orally or by electronic transmission within 72 hours of when Defendant first knew

that the event might cause a delay. Within seven Days thereafter, Defendant shall provide in

writing to the persons designated in Section XVI (Notices), an explanation and description of the

reasons for the delay; the anticipated duration of the delay; all actions taken or to be taken to

prevent or minimize the delay; a schedule for implementation of any measures to be taken to

prevent or mitigate the delay or the effect of the delay; Defendant’s rationale for attributing such

delay to a force majeure event if it intends to assert such a claim; and a statement as to whether,

in the opinion of Defendant, such event may cause or contribute to an endangerment to public

health, welfare or the environment. Defendant shall include with any notice all available

documentation supporting the claim that the delay was attributable to a force majeure. Failure to

comply with the above requirements shall preclude Defendant from asserting any claim of force

majeure for that event for the period of time of such failure to comply, and for any additional

delay caused by such failure. Defendant shall be deemed to know of any circumstance of which

Defendant, any entity controlled by Defendant, or Defendant’s contractors knew or should have

known.

         58. If the United States agrees that the delay or anticipated delay is attributable to a force

majeure event, the time for performance of the obligations under this Consent Decree that are

affected by the force majeure event will be extended by the United States for such time as is

necessary to complete those obligations. An extension of the time for performance of the




                                                   20
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 24 of 63 PageID #: 343



obligations affected by the force majeure event shall not, of itself, extend the time for

performance of any other obligation. The United States will notify Defendant in writing of the

length of the extension, if any, for performance of the obligations affected by the force majeure

event.

         59. If the United States does not agree that the delay or anticipated delay has been or

will be caused by a force majeure event, the United States will notify Defendant in writing of its

decision.

         60. If Defendant elects to invoke the dispute resolution procedures set forth in Section

XII (Dispute Resolution), it shall do so no later than 15 Days after receipt of the United States’

notice. In any such proceeding, Defendant shall have the burden of demonstrating by a

preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

force majeure event, that the duration of the delay or the extension sought was or will be

warranted under the circumstances, that best efforts were exercised to avoid and mitigate the

effects of the delay, and that Defendant complied with the requirements of Paragraphs 56 and 57.

If Defendant carries this burden, the delay at issue shall be deemed not to be a violation by

Defendant of the affected obligation of this Consent Decree identified to the United States and

the Court.

                                  XII. DISPUTE RESOLUTION

         61. Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree. Defendant’s failure to seek resolution of a dispute

under this Section shall preclude Defendant from raising any such issue as a defense to an action

by the United States to enforce any obligation of Defendant arising under this Decree.




                                                 21
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 25 of 63 PageID #: 344



       62. Informal Dispute Resolution. Any dispute subject to Dispute Resolution under this

Consent Decree shall first be the subject of informal negotiations. The dispute shall be

considered to have arisen when Defendant sends the United States a written Notice of Dispute.

Such Notice of Dispute shall state clearly the matter in dispute. The period of informal

negotiations shall not exceed 30 Days from the date the dispute arises, unless that period is

modified by written agreement. If the Parties cannot resolve a dispute by informal negotiations,

then the position advanced by the United States shall be considered binding unless, within 45

Days after the conclusion of the informal negotiation period, Defendant invokes formal dispute

resolution procedures as set forth below.

       63. Formal Dispute Resolution. Defendant shall invoke formal dispute resolution

procedures, within the time period provided in the preceding Paragraph, by serving on the United

States a written Statement of Position regarding the matter in dispute. The Statement of Position

shall include, but need not be limited to, any factual data, analysis, or opinion supporting

Defendant’s position and any supporting documentation relied upon by Defendant.

       64. The United States shall serve its Statement of Position within 45 Days of receipt of

Defendant’s Statement of Position. The United States’ Statement of Position shall include, but

need not be limited to, any factual data, analysis, or opinion supporting that position and any

supporting documentation relied upon by the United States. The United States’ Statement of

Position shall be binding on Defendant, unless Defendant files a motion for judicial review of the

dispute in accordance with the following Paragraph.

       65. Defendant may seek judicial review of the dispute by filing with the Court and

serving on the United States, in accordance with Section XVI (Notices), a motion requesting

judicial resolution of the dispute. The motion must be filed within 15 Days of receipt of the




                                                 22
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 26 of 63 PageID #: 345



United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall

contain a written statement of Defendant’s position on the matter in dispute, including any

supporting factual data, analysis, opinion, or documentation, and shall set forth the relief

requested and any schedule within which the dispute must be resolved for orderly

implementation of the Consent Decree.

       66. The United States shall respond to Defendant’s motion within the time period

allowed by the Local Rules of this Court. Defendant may file a reply memorandum, to the extent

permitted by the Local Rules.

       67. Standard of Review. In a formal dispute resolution proceeding under this Section,

Defendant bears the burden of demonstrating that its position complies with this Consent Decree

and the CAA, and that it is entitled to relief under applicable principles of law. The United

States reserves the right to argue that its position is reviewable only on the administrative record

and must be upheld unless arbitrary and capricious or otherwise not in accordance with law, and

Defendant reserves the right to argue to the contrary.

       68.     The invocation of dispute resolution procedures under this Section shall not, by

itself, extend, postpone, or affect in any way any obligation of Defendant under this Consent

Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with

respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but

payment shall be stayed pending resolution of the dispute as provided in Paragraph 51. If

Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid

as provided in Section X (Stipulated Penalties).




                                                   23
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 27 of 63 PageID #: 346



             XIII. INFORMATION COLLECTION/ CONFIDENTIAL BUSINESS

        INFORMATION

        69. The United States and its representatives, including attorneys, contractors, and

consultants, shall have the right of entry into any facility covered by this Consent Decree, at all

reasonable times, upon presentation of credentials, to:

                a.      Monitor the progress of activities required under this Consent Decree;

                b.      Verify any data or information submitted to the United States in

accordance with the terms of this Consent Decree;

                c.      Obtain documentary evidence, including photographs and similar data;

and

                d.      Assess Defendant’s compliance with this Consent Decree.

        70. Until five years after the termination of this Consent Decree, Defendant shall retain,

and shall instruct its contractors and agents to preserve, all non-identical copies of all documents,

records, or other information (including documents, records, or other information in electronic

form) in its or its contractors’ or agents’ possession or control, or that come into its or its

contractors’ or agents’ possession or control, and that relate in any manner to Defendant’s

performance of its obligations under this Consent Decree. This information retention

requirement shall apply regardless of any contrary corporate or institutional policies or

procedures. At any time during this information-retention period, upon request by the United

States, Defendant shall provide copies of any documents, records, or other information required

to be maintained under this Paragraph.

        71. At the conclusion of the information-retention period provided in the preceding

Paragraph, Defendant shall notify the United States at least 90 Days prior to the destruction of




                                                  24
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 28 of 63 PageID #: 347



any documents, records, or other information subject to the requirements of the preceding

Paragraph and, upon request by the United States, Defendant shall deliver any such documents,

records, or other information to EPA in electronic form. Defendant may assert that certain

documents, records, or other information is privileged under the attorney-client privilege or any

other privilege recognized by federal law. If Defendant asserts such a privilege, it shall comply

with Federal Rule of Civil Procedure 26(b)(5) regarding claims of privilege. However, no

documents, records, or other information created or generated pursuant to the requirements of

this Consent Decree shall be withheld on grounds of privilege.

       72. Defendant may also assert that information required to be provided under this

Consent Decree (including information submitted by a Verifier in a Verification Report) is

protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. However,

information that is emissions data or a standard or limitation cannot be claimed as CBI. 40

C.F.R. § 2.301(e). As to any information that Defendant seeks to protect as CBI, Defendant shall

follow the procedures set forth in 40 C.F.R. Part 2. Unless the Defendant makes a claim at the

time that it submits the information, the information may be made available to the public by EPA

without further notice to the Defendant.

       73. This Consent Decree in no way limits or affects any right of entry and inspection, or

any right to obtain information, held by the United States pursuant to applicable federal or state

laws, regulations, or permits, nor does it limit or affect any duty or obligation of Defendant to

maintain documents, records, or other information imposed by applicable federal or state laws,

regulations, or permits.




                                                 25
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 29 of 63 PageID #: 348



                XIV. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        74. This Consent Decree resolves the civil claims of the United States for the violations

alleged in the Complaint filed in this action through the date of lodging of the Consent Decree.

        75. The United States reserves all legal and equitable remedies available to enforce the

provisions of this Consent Decree. Except as otherwise provided herein, this Consent Decree

shall not be construed to limit the rights of the United States to obtain penalties or injunctive

relief under the Act or implementing regulations, or under other federal laws, regulations, or

permit conditions. The United States and EPA further reserve all legal and equitable remedies to

address any imminent and substantial endangerment to the public health or welfare or the

environment arising at, or posed by, Defendant’s Facility, whether related to the violations

addressed in this Consent Decree or otherwise.

        76. In any subsequent administrative or judicial proceeding initiated by the United States

or EPA for injunctive relief, civil penalties, other appropriate relief relating to the Facility or

Defendant’s violations, Defendant shall not assert, and may not maintain, any defense or claim

based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim

preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by

the United States or EPA in the subsequent proceeding were or should have been brought in the

instant case, except with respect to claims that have been specifically resolved pursuant to

Paragraph 73.

        77. This Consent Decree is not a permit, or a modification of any permit, under any

federal, State, or local laws or regulations. Defendant is responsible for achieving and

maintaining complete compliance with all applicable federal, State, and local laws, regulations,

and permits; and Defendant’s compliance with this Consent Decree shall be no defense to any




                                                  26
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 30 of 63 PageID #: 349



action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.

The United States does not, by its consent to the entry of this Consent Decree, warrant or aver in

any manner that Defendant’s compliance with any aspect of this Consent Decree will result in

compliance with provisions of the Act, 42 U.S.C. § 7412(r) et seq., or with any other provisions

of Federal, State, or local laws, regulations, or permits.

          78. This Consent Decree does not limit or affect the rights of Defendant or of the United

States against any third parties, not party to this Consent Decree, nor does it limit the rights of

third parties not party to this Consent Decree, against Defendant, except as otherwise provided

by law.

          79. This Consent Decree shall not be construed to create rights in, or grant any cause of

action to, any third party not party to this Consent Decree.

                                             XV. COSTS

          80. Each Party shall bear its own costs of this action, including attorneys’ fees, except

that the United States shall be entitled to collect the costs (including attorneys’ fees) incurred in

any action necessary to collect any portion of the civil penalty or any stipulated penalties due but

not paid by Defendant.

                                           XVI. NOTICES

          81. Unless otherwise specified herein, whenever notifications, submissions, or

communications are required by this Consent Decree, they shall be made in writing and

addressed as follows, with a courtesy copy by email (except that attachments that are too

voluminous to email must be copied onto other electronic media and sent by mail):




                                                   27
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 31 of 63 PageID #: 350



     To the United States (notifications to the United States also shall be sent to the EPA):

     As to the United States by email:

     eescdcopy.enrd@usdoj.gov
     Re: DJ #90-5-2-1-07840

     As to the United States by mail:

     EES Case Management Unit
     Environment and Natural Resources Division
     U.S. Department of Justice
     P.O. Box 7611
     Washington, D.C. 20044-7611
     Re: DOJ #90-5-2-1-07840

     United States Attorney
     Eastern District of Texas
     Office of United States Attorney
     600 East Taylor Street
     Suite 2000
     Sherman, TX 75090

     To EPA by mail and e-mail:

     Sam Tates, Chief
     Surveillance Section (6EN-AS)
     Air Enforcement Branch
     Compliance Assurance and Enforcement Division
     U.S. Environmental Protection Agency
     Region 6
     1445 Ross Avenue, Suite 1200
     Dallas, Texas 75202-2733
     Tates.samuel@epa.gov

     To Defendant by mail and e-mail:

     ExxonMobil Beaumont Refinery
     Attention: Refinery Manager
     1795 Burt Street
     Beaumont, Texas 77701
     emily.a.deshotel@exxonmobil.com

     ExxonMobil Beaumont Refinery
     Attention: Refinery Attorney
     1795 Burt Street



                                              28
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 32 of 63 PageID #: 351



       Beaumont, Texas 77701
       stephen.r.foster@exxonmobil.com

       Exxon Mobil Corporation
       22777 Springwoods Village Pkwy, N1.4B.331
       Spring, TX 77389
       Attention: Litigation / Andy Gilchrist
       andrew.m.gilchrist@exxonmobil.com

       With Regard to Notices under Section IX (Stipulated Penalties)

       Corporation Service Co
       211 East 7th Street, Suite 620
       Austin, TX 78701-3218
       Re: ExxonMobil Beaumont Refinery Consent Decree
       82. Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.

       83. Notices submitted pursuant to this Section shall be deemed submitted upon mailing,

unless otherwise provided in this Consent Decree or by mutual agreement of the Parties in

writing.

                                   XVII. EFFECTIVE DATE

       84. The Effective Date of this Consent Decree shall be the date upon which this Consent

Decree is entered by the Court or a motion to enter the Consent Decree is granted, whichever

occurs first, as recorded on the Court’s docket.

                           XVIII. RETENTION OF JURISDICTION

       85. The Court shall retain jurisdiction of this case until termination of this Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

modifying this Decree, pursuant to Sections XI (Force Majeure) and XVIII (Retention of

Jurisdiction), or effectuating or enforcing compliance with the terms of this Decree.




                                                   29
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 33 of 63 PageID #: 352



                                     XIX. MODIFICATION

       86. The terms of this Consent Decree may be modified only by a subsequent written

agreement signed by all the Parties. Where the modification constitutes a material change to any

term of this Decree, it shall be effective only upon approval by the Court.

       87. Any disputes concerning modification of this Decree shall be resolved pursuant to

Section XII (Dispute Resolution), provided, however, that, instead of the burden of proof

provided by Paragraph 67, the Party seeking the modification bears the burden of demonstrating

that it is entitled to the requested modification in accordance with Federal Rule of Civil

Procedure 60(b).

                                      XX. TERMINATION

       88. After Defendant has completed the requirements of Section VI (Compliance

Requirements), has demonstrated satisfactory compliance with this Consent Decree, has

complied with all other requirements of this Consent Decree, including those relating to the

Independent Third Party Verification/Audit required by Section VII, and has paid the civil

penalty and any accrued stipulated penalties as required by this Consent Decree, Defendant may

serve upon the United States a Request for Termination, stating that Defendant has satisfied

those requirements, together with all necessary supporting documentation.

       89. Following receipt by the United States of Defendant’s Request for Termination, the

Parties shall confer informally concerning the Request and any disagreement that the Parties may

have as to whether Defendant has satisfactorily complied with the requirements for termination

of this Consent Decree. If the United States agrees that the Decree may be terminated, the

Parties shall submit for the Court’s approval a joint stipulation terminating the Decree. Section

XIII (Information Collection and Retention) shall survive termination.




                                                30
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 34 of 63 PageID #: 353



       90. If the United States does not agree that the Decree may be terminated, or does not

respond to Defendant’s request within 90 days, Defendant may invoke Dispute Resolution under

Section XII. However, Defendant shall not seek Dispute Resolution of any dispute regarding

termination until 30 Days after service of its Request for Termination.

                                XXI. PUBLIC PARTICIPATION

       91. This Consent Decree shall be lodged with the Court for a period of not less than 30

Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States

reserves the right to withdraw or withhold its consent if the comments regarding the Consent

Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,

improper, or inadequate. Defendant consents to entry of this Consent Decree without further

notice and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to

challenge any provision of the Decree, unless the United States has notified Defendant in writing

that it no longer supports entry of the Decree.

                                XXII. SIGNATORIES/SERVICE

       92. Each undersigned representative of Defendant and the Assistant Attorney General for

the Environment and Natural Resources Division of the Department of Justice certifies that he or

she is fully authorized to enter into the terms and conditions of this Consent Decree and to

execute and legally bind the Party he or she represents to this document.

       93. This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis. Defendant agrees to accept service of process by mail and to waive the

formal service requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure

and any applicable Local Rules of this Court including, but not limited to, service of a summons.




                                                  31
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 35 of 63 PageID #: 354



Defendant need not file an answer to the Complaint in this action unless or until the Court

expressly declines to enter this Consent Decree.

                                     XXIII. INTEGRATION

       94. This Consent Decree constitutes the final, complete, and exclusive agreement and

understanding among the Parties with respect to the settlement embodied in the Decree and

supersedes all prior agreements and understandings, whether oral or written, concerning the

settlement embodied herein. The Parties acknowledge that there are no representations,

agreements, or understandings relating to the settlement other than those expressly contained in

this Consent Decree.

                       XXIV. 26 U.S.C. §162(f)(2)(A)(ii) IDENTIFICATION

       95.     For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),

Paragraph 7; Section VI (Compliance Requirements), Paragraphs 14-16; Section VII

(Independent Third Party Verification/Audit), Paragraphs 17-24, 25 (except with respect to

dispute resolution), and related Appendix A; Section IX (Reporting Requirements), Paragraphs

37 (except with respect to the SEP), 39-40; and Section XIII (Information

Collection/Confidential Business Information), Paragraphs 69-71, is restitution or required to

come into compliance with the law.

                                  XXV. FINAL JUDGMENT

       96. Upon approval and entry of this Consent Decree by the Court, this Consent Decree

shall constitute a final judgment between the United States and Defendant.
       Hello This is a Test
        Dated and entered this 3 day of _________________,
                                                   May           2019.

                                     __________________________________
                                     UNITED STATES DISTRICT JUDGE



                                                32
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 36 of 63 PageID #: 355



                                FOR THE UNITED STATES OF AMERICA



Dated:    3 .~
                                JE                SERT CLARK
                                     i a     ttornev General
                                                and Natural Resources Division
                                     ted States Department of Justice



Dated:   ~ ~ l~                  ~~c          /L ~"i~t-C . ~
                                RICHARD GLADSTEIN,Senior Counsel
                                D.C. Bar #362404
                                CHRISTOPHER WITWER,Trial Attorney
                                N.Y. Bar #4464418
                                Environmental Enforcement Section
                                Environment and Natural Resources Division
                                United States Department of Justice
                                P.O. Box 7611
                                Washington, D.C. 20044-7611
                                Email: Richard.Gladstein(a~usdoj.~
                                Email: Christopher.Witwer@usdoj.gov
                                Tel.:(202)514-1711
                                Tel.:(202)305-2775
                                Fax:(202)616-2427




                                        33
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 37 of 63 PageID #: 356




                                FOR THE UNITED STATES OF AMERICA


                                JOSEPH D. BROWN
                                United States Attorney
                                ,ecS~i~ Di~t of Texas
                                F


Dated:       ~   ~~
                                JOS A M.RUSS
                                  sis t United States Attorney
                               '101 ast Park Blvd, Suite 500
                                     o, Texas 75074
                                Email: josh.m.russ(a~usdoj.gov
                                Tel.:(972)509-1201
                                Fay:(972)501-1209
                                Texas State Bar # 24074990

                                JAMES G. GILLINGHAM
                                Assistant United States Attorney
                                Eastern District of Texas
                                101 N. College Avenue, Suite 700
                                Tyler, Texas 75702
                                Email:fames. gillingham(a~usdoj_gov
                                Tel.:(903)590-1400
                                Fax:(903)590-1436
                                Texas State Bar # 24065295




                                       34
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 38 of 63 PageID #: 357



                               FOR THE UNITED STATES
                               ENVIRONMENTAL PROTECTION AGENCY
                               REGION 6



Dated      ~-~ 2,~ ~~                          _._......_._.._.... - --.
                                CHERYL T. SEAGER
                                Directar
                                Compliance-Assurance and Enforcement Division
                                United States Environmental Protection Agency
                                Region 6
                                Dallas, Texas 75202-2733




                                       35
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 39 of 63 PageID #: 358




                               FOR DEFENDANT:



 Dated: Febr,~o,~-~ ~4}2,09    _-
                               EXXONMO IL OIL CORPORA ON




                                     36
                  Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 40 of 63 PageID #: 359



                                                  Appendix A

      Unit     Eqpt     Asset ID                                                          Eqpt Sort     Task Type
               Type                                                                       Field

1.    Alky 2   Piping   023-100-08D ~ ~ PIPING CIRCUIT - RECYCLE ACID FROM F104D,         023-100-08D   THICKNESS
                        ACID SETTLER TO D101D VIA 900-01 (SS) REACTOR D ~ GRT-023-100-                  MONITORING
                        08D

2.    Alky 2   Piping   023-200-03 ~ ~ PIPING CIRCUIT - F118 FLASH DRUM TO CIRCUIT 100-   023-200-03    THICKNESS
                        04 (SS) ~ GRT-023-200-03                                                        MONITORING

3.    Alky 2   Piping   023-200-06 ~ ~ PIPING CIRCUIT - F133 FLASH DRUM COND ACCUM        023-200-06    THICKNESS
                        TO F137 VIA 100-07 FUEL GAS SCRUBBER ~ GRT-023-200-06                           MONITORING

4.    Alky 2   Piping   023-400-01~PIPING CIRCUIT - F122 DEISOBUTANIZER FEED SURGE        023-400-01    THICKNESS
                        DRUM TO D105 DEISOBUTANIZER                                                     MONITORING

5.    Alky 2   Piping   023-900-03 ~ ~ PIPING CIRCUIT - BL CAUSTIC FILL TO VARIOUS        023-900-03    THICKNESS
                        EQUIPMENT ~ GRT-023-900-03                                                      MONITORING

6.    Alky 2   Piping   023-PROPIPE ~ ~ PIPING CIRCUIT - ALKY2 NON-MONITORED              023-          THICKNESS
                        PROCESS PIPING ~ GRT-023-PROPIPE                                  PROPIPE       MONITORING

7.    Alky 2   Piping   023-UTILITY ~ ~ PIPING CIRCUIT - ALKY2 UTILITIES ~ GRT-023-       023-          THICKNESS
                        UTILITY                                                           UTILITY       MONITORING

8.    CHD 1    Piping   039-100-18 ~ ~ PIPING CIRCUIT - F11 GASOLINE FLASH DRUM TO        039-100-18    THICKNESS
                        CHD2 UNIT AND STORAGE ~ GRT-039-100-18                                          MONITORING

9.    CHD 1    Piping   039-200-05 ~ ~ PIPING CIRCUIT - D4 HP DEA ABSORBER, D5 LP DEA     039-200-05    THICKNESS
                        ABSORBER, F12 HP DEA K.O. DRUM AND F13 LP DEA K.O. DRUM TO                      MONITORING
                        H2S PLANT UNIT ~ GRT-039-200-05

10.   CHD 1    Piping   039-700-99 ~ ~ PIPING CIRCUIT - CHD1 PSV''S TO D2000 BLOWDOWN     039-700-99    THICKNESS
                        DRUM ~ GRT-039-700-99                                                           MONITORING



                                                       37
                 Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 41 of 63 PageID #: 360
      Unit    Eqpt     Asset ID                                                         Eqpt Sort    Task Type
              Type                                                                      Field

11.   CHD 1   Piping   039-PROPIPE ~ ~ PIPING CIRCUIT - CHD1 NON-MONITORED              039-         THICKNESS
                       PROCESS PIPING ~ GRT-039-PROPIPE                                 PROPIPE      MONITORING

12.   CHD 1   Piping   039-UTILITY ~ ~ PIPING CIRCUIT - CHD1 UTILITIES ~ GRT-039-       039-         THICKNESS
                       UTILITY                                                          UTILITY      MONITORING

13.   CHD 2   Piping   043-200-11 ~ ~ PIPING CIRCUIT - E7C-G (AIRCOOLED) OUT STRIPPER   043-200-11   THICKNESS
                       O.H. COND. TO BL (FLARE LINE) AND G3-SUCTION STRIPPER OFF-                    MONITORING
                       GAS COMP. ~ GRT-043-200-11

14.   CHD 2   Piping   043-PROPIPE ~ ~ PIPING CIRCUIT - CHD2 NON-MONITORED              043-         THICKNESS
                       PROCESS PIPING ~ GRT-043-PROPIPE                                 PROPIPE      MONITORING

15.   CHD 2   Exchanger E2350 ~ E2350 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD-2) ~          E2350        THICKNESS
                        000000000010557341                                                           MONITORING

16.   CHD 2   Exchanger E2352 ~ E2352 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD-2) ~          E2352        THICKNESS
                        000000000010571714                                                           MONITORING

17.   CHD 2   Exchanger E2353 ~ E2353 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD-2) ~          E2353        THICKNESS
                        000000000010573768                                                           MONITORING

18.   CHD 2   Exchanger E2354 ~ E2354 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD 2) ~          E2354        THICKNESS
                        000000000010573546                                                           MONITORING

19.   CHD 2   Exchanger E2355 ~ E2355 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD-2) ~          E2355        THICKNESS
                        000000000010573526                                                           MONITORING

20.   CHD 2   Exchanger E2358 ~ E2358 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD 2) ~          E2358        THICKNESS
                        000000000010573469                                                           MONITORING



21.   CHD 2   Exchanger E2359 ~ E2359 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD 2) ~          E2359        THICKNESS
                        000000000010577545                                                           MONITORING



                                                      38
                      Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 42 of 63 PageID #: 361
      Unit         Eqpt      Asset ID                                                         Eqpt Sort    Task Type
                   Type                                                                       Field

22.   CHD 2        Exchanger E2360 ~ E2360 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD 2) ~           E2360        THICKNESS
                             000000000010577516                                                            MONITORING

23.   CHD 2        Exchanger E2361 ~ E2361 ~ GAS OIL CHARGE/PRODUCT EXCH. (CHD 2) ~           E2361        THICKNESS
                             000000000010577493                                                            MONITORING

24.   CHD 2        Exchanger E3256 ~ E3256 ~ GLYCOL COOLER C-362 (CHD-2) ~                    E3256        THICKNESS
                             000000000010533557                                                            MONITORING

25.   CHD 2        Fired     F1042 ~ F1042 ~ CHARGE HEATER (CHD-2) ~ 000000000010538794       F1042        THICKNESS
                   Heater                                                                                  MONITORING

26.   Coker        Piping    018-200-05CR ~PIPING CIRCUIT - CIRCUIT 200-05CS TO FV023 VALVE   018-200-     THICKNESS
                             AND CIRCUIT 200-05CS                                             05CR         MONITORING


27.   Coker Unit   Piping    018-200-18 ~ ~ PIPING CIRCUIT - EA500A/B (FF) COMB. TOWER O.H.   018-200-18   THICKNESS
                             FAN - SOUTH, AND CIRCUITS 200-19/300-01 TO FA101 GAS                          MONITORING
                             SEPARATOR ~ GRT-018-200-18

28.   Coker Unit   Piping    018-200-22 ~ ~ PIPING CIRCUIT - FA106 EAST CONDENSATE DRUM       018-200-22   THICKNESS
                             AND D3008 WEST CONDENSATE DRUM TO CIRCUIT 200-02CS ~ GRT-                     MONITORING
                             018-200-22

29.   Coker Unit   Piping    026-300-04 ~ ~ PIPING CIRCUIT - ACE E3000B WGC 1ST STAGE FAN-    026-300-04   THICKNESS
                             NORTH AND CIRCUIT 300-08 TO D3001 INTERSTAGE K.O. DRUM ~                      MONITORING
                             GRT-026-300-04

30.   Coker Unit   Piping    026-300-06 ~ ~ PIPING CIRCUIT - K3000B COKER WET GAS             026-300-06   THICKNESS
                             COMPRESSOR TO ACE E3002 WGC 2ND STAGE FAN, CIRCUITS 300-                      MONITORING
                             03/700-01 ~ GRT-026-300-06

31.   Cold Box     Piping    030-UTILITY ~ ~ ~ GRT-030-UTILITY                                030-         EXTERNAL
                                                                                              UTILITY




                                                           39
                        Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 43 of 63 PageID #: 362
      Unit           Eqpt      Asset ID                                                         Eqpt Sort    Task Type
                     Type                                                                       Field

32.   Crude Unit A Piping      001-210-03 ~ ~ PIPING CIRCUIT - D2 (LEVEL COLUMNS) #1 VACUUM 001-210-03       THICKNESS
                               TOWER TO G16 /S, (VIA 212-01) 141 LUBE PRODUCT PUMP ~ GRT-001-                MONITORING
                               210-03

33.   Crude Unit A Exchanger E3372B ~ E3372B ~ SVG C-1 2ND STAGE AIR COOLER-WEST ~              E3372B       THICKNESS
                             000000000010538594                                                              MONITORING

34.   Crude Unit B   Piping    016-207-20 ~ ~ PIPING CIRCUIT - E3106C/D (SS) CRUDE-BTMS         016-207-20   THICKNESS
                               PUMPAROUND AND CIRCUIT 303-14 TO T3101 ATMOSPHERIC                            MONITORING
                               TOWER, BATTERY LIMITS AND CIRCUITS 204-11/205-13 ~ GRT-016-
                               207-20

35.   Crude Unit B   Piping    016-500-03 ~ ~ PIPING CIRCUIT - E3902 (SS) L.P. AFTERCOOLER,     016-500-03   THICKNESS
                               D3901 L.P. K.O. DRUM AND CIRCUIT 500-04 TO CIRCUIT 500-08                     MONITORING

36.   Crude Unit B   Piping    016-500-09 ~ ~ PIPING CIRCUIT - D3902 (BOOT) LP LIQUID ACCUM     016-500-09   THICKNESS
                               TO CIRCUIT 201-006 ~ GRT-016-500-09                                           MONITORING

37.   Crude Unit B   Piping    016-PROPIPE ~ ~ PIPING CIRCUIT - CUB PROCESS PIPING ~ GRT-016-   016-         THICKNESS
                               PROPIPE                                                          PROPIPE      MONITORING

38.   Crude Unit B   Piping    016-UTILITY ~ ~ PIPING CIRCUIT - CUB UTILITIES ~ GRT-016-        016-         THICKNESS
                               UTILITY                                                          UTILITY      MONITORING

39.   Crude Unit B   Exchanger E1623 ~ E1623 ~ ATMOS.O.H. REFLUX COND. ~ 000000000010558568     E1623        THICKNESS
                                                                                                             MONITORING

40.   Crude Unit B   Exchanger E2829 ~ E2829 ~ RAW CRUDE/KEROSINE EXCH ~ 000000000010557410     E2829        THICKNESS
                                                                                                             MONITORING

41.   Crude Unit B   Drum      V3127 ~ V3127 ~ OFF-GAS LUBE OIL ACCUMULATOR ~                   V3127        THICKNESS
                               000000000010644053                                                            MONITORING

42.   Crude Unit B   Drum      V3128 ~ V3128 ~ OFF-GAS LUBE OIL ACCUMULATOR ~                   V3128        THICKNESS
                               000000000010644044                                                            MONITORING

43.   Dualayers      Drum      V3221 ~ 0# LIQUID KNOCK OUT DRUM (KOR 1)                         V3221        EXTERNAL

                                                              40
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 44 of 63 PageID #: 363
      Unit        Eqpt     Asset ID                                                         Eqpt Sort    Task Type
                  Type                                                                      Field

44.   FCC Unit    Piping   019-310-01 ~ ~ PIPING CIRCUIT - K07 LP CLARK SUCTION K.O. DRUM 019-310-01     THICKNESS
                           #7 TO K08 GASOLINE SEPARATOR ~ GRT-019-310-01                                 MONITORING

45.   FCC Unit    Piping   019-310-04 ~ ~ PIPING CIRCUIT - 4E24B (SS) OUT CONTACT COOLER    019-310-04   THICKNESS
                           AND 4E23 (SS) OUT CONTACT COOLER TO K08 GASOLINE                              MONITORING
                           SEPARATOR ~ GRT-019-310-04

46.   FCC Unit    Exchanger E2161 ~ E2161 ~ CONTINUOUS B/D-TREATED H2O ~                    E2161        INTERNAL
                            000000000010555765

47.   FCC Unit    Exchanger E2552 ~ E2552 ~ LT CYCLE OIL/BOILER FEED WATER ~                E2552        INTERNAL
                            000000000010558897

48.   FCC Unit    Exchanger E2553 ~ E2553 ~ LT CYCLE OIL/BOILER FEED WATER ~                E2553        INTERNAL
                            000000000010558877

49.   Flare Gas   Piping   021-100-01 ~ ~ PIPING CIRCUIT - D5303 HP FLARE BLOWDOWN          021-100-01   THICKNESS
      Recovery             DRUM, D401 HP BLOWDOWN DRUM ~ GRT-021-100-01                                  MONITORING

50.   Flare Gas   Piping   021-100-03 ~ ~ PIPING CIRCUIT - D5301 FCC BLOWDOWN KO DRUM       021-100-03   THICKNESS
      Recovery             AND 300-001 TO FLARE (FCC) ~ GRT-021-100-03                                   MONITORING

51.   Flare Gas   Piping   021-100-04 ~ ~ PIPING CIRCUIT - D5303 (VIA 100-001) HP FLARE     021-100-04   THICKNESS
      Recovery             BLOWDOWN DRUM, D5302 (VIA 100-002) LP FLARE KO DRUM, D5301                    MONITORING
                           (VIA 100-003) FCC BLOWDOWN KO DRUM AND 200-006 TO D404
                           COMPRESSOR SUCTION KO DRUM ~ GRT-021-100-04

52.   Flare Gas   Piping   021-200-01 ~ ~ PIPING CIRCUIT - D404 COMPRESSOR SUCTION KO       021-200-01   THICKNESS
      Recovery             DRUM AND K404 TO K404 FLARE GAS RECOVERY COMPRESSOR ~                         MONITORING
                           GRT-021-200-01

53.   Flare Gas   Piping   021-200-02 ~ ~ PIPING CIRCUIT - K404 1ST STAGE OUT FLARE GAS     021-200-02   THICKNESS
      Recovery             RECOVERY COMPRESSOR TO K404 2ND STAGE IN FLARE GAS                            MONITORING
                           RECOVERY COMPRESSOR ~ GRT-021-200-02




                                                          41
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 45 of 63 PageID #: 364
      Unit        Eqpt     Asset ID                                                         Eqpt Sort    Task Type
                  Type                                                                      Field

54.   Flare Gas   Piping   021-200-03 ~ ~ PIPING CIRCUIT - K404 (2ND STAGE OUT) FLARE GAS   021-200-03   THICKNESS
      Recovery             RECOVERY COMPRESSOR TO K44 (3RD STAGE IN) FLARE GAS                           MONITORING
                           RECOVERY COMPRESSOR ~ GRT-021-200-03

55.   Flare Gas   Piping   021-200-04 ~ ~ PIPING CIRCUIT - K404 (3RD STAGE OUT) FLARE GAS   021-200-04   THICKNESS
      Recovery             RECOVERY COMPRESSOR TO D405 COMPRESSOR DISCHARGE KO                           MONITORING
                           DRUM ~ GRT-021-200-04

56.   Flare Gas   Piping   021-200-06 ~ ~ PIPING CIRCUIT - D405 COMPRESSOR DISCHARGE KO 021-200-06       THICKNESS
      Recovery             DRUM TO D409 DEA ABSORBER, D406 (OOS) DEA ABSORBER AND                        MONITORING
                           D404 (VIA 100-004) COMPRESSOR SUCTION KO DRUM ~ GRT-021-200-
                           06

57.   Flare Gas   Piping   021-200-07 ~ ~ PIPING CIRCUIT - D405 COMPRESSOR DISCHARGE KO     021-200-07   THICKNESS
      Recovery             DRUM TO FLARE ~ GRT-021-200-07                                                MONITORING

58.   Flare Gas   Piping   021-300-02 ~ ~ PIPING CIRCUIT - D410 FUEL GAS KO POT, BL (CUB    021-300-02   THICKNESS
      Recovery             LP ACCUM) AND 300-003 TO D411 LP ACCUMULATOR KO POT AND                       MONITORING
                           D409 (VIA 200-006) DEA ABSORBER ~ GRT-021-300-02

59.   Flare Gas   Piping   021-300-03 ~ ~ PIPING CIRCUIT - D411 LP ACCUMULATOR KO POT       021-300-03   THICKNESS
      Recovery             TO BL (CUB LP ACCUMULATOR) ~ GRT-021-300-03                                   MONITORING

60.   Flare Gas   Piping   021-900-02 ~ ~ PIPING CIRCUIT - D410 FUEL GAS KO POT, D409 DEA   021-900-02   THICKNESS
      Recovery             ABSORBER AND D406 DEA ABSORBER TO BL (RICH DEA HEADER) ~                      MONITORING
                           GRT-021-900-02

61.   Flare Gas   Piping   021-PROPIPE ~ ~ PIPING CIRCUIT - FGRU PROCESS PIPING ~ GRT-      021-         THICKNESS
      Recovery             021-PROPIPE                                                      PROPIPE      MONITORING

62.   Flare Gas   Piping   021-UTILITY ~ ~ PIPING CIRCUIT - FGRU UTILITIES ~ GRT-021-       021-         THICKNESS
      Recovery             UTILITY                                                          UTILITY      MONITORING

63.   Flare Gas   Exchanger E2632 ~ E2632 ~ COMP DISCHARGE AFTERCOOLER ~                    E2632        INTERNAL
      Recovery              000000000010573204



                                                          42
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 46 of 63 PageID #: 365
      Unit        Eqpt     Asset ID                                                         Eqpt Sort   Task Type
                  Type                                                                      Field

64.   Flare Gas   Exchanger E2635 ~ E2635 ~ COMPRESSOR OIL COOLER ~ 000000000010573166      E2635       THICKNESS
      Recovery                                                                                          MONITORING

65.   Flare Gas   Exchanger E2636 ~ E2636 ~ COMPRESSOR OIL COOLER ~ 000000000010573156      E2636       THICKNESS
      Recovery                                                                                          MONITORING

66.   Flare Gas   Exchanger E2637 ~ E2637 ~ GLYCOL WATER COOLER ~ 000000000010573127        E2637       THICKNESS
      Recovery                                                                                          MONITORING

67.   Flare Gas   Exchanger E2638 ~ E2638 ~ GLYCOL WATER COOLER ~ 000000000010576674        E2638       THICKNESS
      Recovery                                                                                          MONITORING

68.   Flare Gas   Tower    V1460 ~ V1460 ~ DEA ABSORBER ~ 000000000010680603                V1460       THICKNESS
      Recovery                                                                                          MONITORING

69.   Flare Gas   Drum     V1461C ~ V1461C ~ FUEL GAS K.O. POT ~ 000000000010680613         V1461C      THICKNESS
      Recovery                                                                                          MONITORING

70.   Flare Gas   Drum     V1462C ~ V1462C ~ L.P. ACCUM. K.O. DRUM ~ 000000000010680623     V1462C      THICKNESS
      Recovery                                                                                          MONITORING

71.   Flare Gas   Drum     V2014 ~ V2014 ~ COMP. 1ST STAGE K.O. DRUM ~ 000000000010641854   V2014       THICKNESS
      Recovery                                                                                          MONITORING

72.   Flare Gas   Drum     V2015 ~ V2015 ~ COMP. 2ND STAGE K.O. DRUM ~ 000000000010641836   V2015       THICKNESS
      Recovery                                                                                          MONITORING

73.   Flare Gas   Drum     V2017 ~ V2017 ~ 1ST STAGE DISCH. PULSAT. DAMPENER ~              V2017       THICKNESS
      Recovery             000000000010641817                                                           MONITORING

74.   Flare Gas   Drum     V2019 ~ V2019 ~ 2ND STAGE DISCH.PULSAT. DAMPENER ~               V2019       THICKNESS
      Recovery             000000000010643128                                                           MONITORING

75.   Flare Gas   Drum     V2021 ~ V2021 ~ 3RD STAGE DISCH. PULSAT. DAMPENER ~              V2021       THICKNESS
      Recovery             000000000010643108                                                           MONITORING



                                                          43
                Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 47 of 63 PageID #: 366
      Unit   Eqpt     Asset ID                                                         Eqpt Sort     Task Type
             Type                                                                      Field

76.   GP5E   Piping   024-100-23 ~ ~ PIPING CIRCUIT - D201 (OOS) DEMETHANIZER          024-100-23    THICKNESS
                      TOWER TO E202 (TS, OOS) DEMETHANIZER O.H. CHILLER ~ GRT-                       MONITORING
                      024-100-23

77.   GP5E   Piping   024-100-26 ~ ~ PIPING CIRCUIT - D202 (OOS) DEMETHANIZER          024-100-26    THICKNESS
                      REFLUX ACCUMULATOR TO D202 (OOS) DEMETHANIZER REFLUX                           MONITORING
                      AND D1 HYDROCARBON K.O. DRUM ~ GRT-024-100-26

78.   GP5E   Piping   024-100-30 ~ ~ PIPING CIRCUIT - E202 (TS,OOS) DEMETHANIZER       024-100-30    THICKNESS
                      OVERHEAD CHILLER TO D202 (OOS) DEMETHANIZER ~ GRT-024-                         MONITORING
                      100-30

79.   GP5E   Piping   024-100-31 ~ ~ PIPING CIRCUIT - D202 (OOS) DEMETHANIZER          024-100-31    THICKNESS
                      REFLUX ACCUMULATOR TO LV215 ??? AND DRAIN ~ GRT-024-100-                       MONITORING
                      31

80.   GP5E   Piping   024-200-18 ~ ~ PIPING CIRCUIT - D102 B NO. 2 DEETHANIZER NGL     024-200-18    THICKNESS
                      REFLUX ACCUMULATOR DOME TO E108 A/B (TS) NO. 2                                 MONITORING
                      DEETHANIZER OVERHEAD CHILLER (NORTH) AND D110 HC /
                      GLYCOL SEPARATOR ~ GRT-024-200-18

81.   GP5E   Piping   024-300-02 ~ ~ PIPING CIRCUIT - T3702 NO. 2 DEPROPANIZER TOWER 024-300-02      THICKNESS
                      AND D3703 NO. 2 DEPROPANIZER REFLUX ACCUMULATOR TO                             MONITORING
                      CIRCUIT 300-06 ~ GRT-024-300-02

82.   GP5E   Piping   024-600-09 ~ ~ PIPING CIRCUIT - HULL TO MCC, HULL AND GP5W ~     024-600-09    THICKNESS
                      GRT-024-600-09                                                                 MONITORING

83.   GP5E   Piping   024-700-06A ~ ~ PIPING CIRCUIT - D6 RERUN COLUM                  024-700-06A   THICKNESS
                      (AFRAC/ALKY2) TO T3703 NO. 1 DEBUTANIZER TOWER (V-1 AFRAC)                     MONITORING
                      AND E20 (SS) RERUN REBOILER (AFRAC/ALKY2) ~ GRT-024-700-06A

84.   GP5E   Piping   024-900-01A ~ ~ PIPING CIRCUIT - T3703 NO. 1 DEBUTANIZER         024-900-01A   THICKNESS
                      TOWER (V-1 AFRAC) TO E3710 A/B/C/D, (SS) NO. 1 DEBUTANIZER                     MONITORING
                      COND (AFRAC) AND D3705 NO. 1 DEBUTANIZER OVERHEAD
                      ACCUMULATOR (AFRAC) ~ GRT-024-900-01A

                                                     44
                    Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 48 of 63 PageID #: 367
      Unit       Eqpt      Asset ID                                                        Eqpt Sort     Task Type
                 Type                                                                      Field

85.   GP5E       Piping    024-900-02A ~ ~ PIPING CIRCUIT - D3705 NO. 1 DEBUTANIZER        024-900-02A   THICKNESS
                           OVERHEAD ACCUMULATOR (AFRAC) TO T3703 NO. 1                                   MONITORING
                           DEBUTANIZER TOWER(V-1 AFRAC) ~ GRT-024-900-02A

86.   GP5E       Piping    024-900-03A ~ ~ PIPING CIRCUIT - T3703 NO. 1 DEBUTANIZER        024-900-03A   THICKNESS
                           TOWER (V-1 AFRAC) TO HEAVY LEAN OIL, E3713 (SS) NO. 1                         MONITORING
                           DEBUTANIZER BOTTOMS COOLER (AFRAC) AND E104 (TS)
                           TREATER DECANT BOTTOMS (AFRAC) ~ GRT-024-900-03A

87.   GP5E       Piping    024-900-04A ~ ~ PIPING CIRCUIT - T3703 NO. 1 DEBUTANIZER        024-900-04A   THICKNESS
                           TOWER (V-1 AFRAC) TO E102 (SS) NO. 1 DEBUTANIZER REBOILER                     MONITORING
                           (AFRAC) ~ GRT-024-900-04A

88.   GP5E       Piping    024-900-05A ~ ~ PIPING CIRCUIT - E102 (SS) NO. 1 DEBUTANIZER    024-900-05A   THICKNESS
                           REBOILER (AFRAC) TO T3703 NO. 1 DEBUTANIZER TOWER (V-1                        MONITORING
                           AFRCA) ~ GRT-024-900-05A

89.   GP5E       Piping    024-PROPIPE ~ ~ PIPING CIRCUIT - GP5E PROCESS PIPING ~ GRT-024- 024-          THICKNESS
                           PROPIPE                                                         PROPIPE       MONITORING

90.   GP5E       Exchanger E1087 ~ E1087 ~ #1 DEPROPANIZER O.H. COOLER ~                   E1087         INTERNAL
                           000000000010559771

91.   GP5W       Piping    022-100-03 ~ ~ PIPING CIRCUIT - D1003 ABS. FEED K.O. DRUM TO    022-100-03    THICKNESS
                           H2S PLANT AND CIRCUIT 100-001 ~ GRT-022-100-03                                MONITORING

92.   Gas Comp   Piping    020-UTILITY ~ ~ PIPING CIRCUIT - GCP 3 UTILITIES ~ GRT-020-     020-          THICKNESS
      Plant 3              UTILITY                                                         UTILITY       MONITORING

93.   Gas Comp   Exchanger E1453 ~ E1453 ~ L.P. CLARK GAS INTERCOOLER ~                    E1453         INTERNAL
      Plant 3              000000000010563541

94.   Gas Comp   Exchanger E3321 ~ E3321 ~ H.P. CLARK INTER/AFTER COND. ~                  E3321         THICKNESS
      Plant 3              000000000010531018                                                            MONITORING

95.   Gas Comp   Exchanger E3321 ~ E3321 ~ H.P. CLARK INTER/AFTER COND. ~                  E3321         INTERNAL
      Plant 3              000000000010531018

                                                          45
                      Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 49 of 63 PageID #: 368
      Unit         Eqpt      Asset ID                                                           Eqpt Sort     Task Type
                   Type                                                                         Field

96.   Gas Comp     Exchanger E63 ~ E63 ~ L.P. CLARK CONTACT COND. ~ 000000000010533815          E63           INTERNAL
      Plant 3

97.   Hydrocracker Piping    037-100-13 ~ ~ PIPING CIRCUIT - E3304 1ST STAGE EFF COND TO        037-100-13    EXTERNAL
      Unit                   CIRCUIT 100-16 AND CIRCUIT 100-17 ~ GRT-037-100-13

98.   Hydrocracker Piping    037-100-22A ~ ~ PIPING CIRCUIT - D3302 1ST STAGE H.P.              037-100-22A   THICKNESS
      Unit                   SEPARATOR TO AHZ/ACZ SPEC BREAK DOWNSTREAM OF 37FV032,                           MONITORING
                             37FV541 AND 37FV544 ~ GRT-037-100-22A

99.   Hydrocracker Piping    037-100-22B ~ ~ PIPING CIRCUIT - AHZ/ACZ SPEC BREAK                037-100-22B   THICKNESS
      Unit                   DOWNSTREAM OF 37FV032, 37 FV541 AND 37FV544 TO D4023 L.P.                        MONITORING
                             SEPARATOR (VIA 037-100-21B) ~ GRT-037-100-22B

100. Hydrocracker Piping     037-100-26 ~ ~ PIPING CIRCUIT - D4023 1ST STAGE L.P. SEPARATOR     037-100-26    THICKNESS
     Unit                    TO D4016 LPS OFFGAS KO DRUM AND PSV4038 ~ GRT-037-100-26                         MONITORING

101. Hydrocracker Piping     037-300-06 ~ ~ PIPING CIRCUIT - T3302 STABILIZER E3322 STAB        037-300-06    THICKNESS
     Unit                    OVHD COND. ~ GRT-037-300-06                                                      MONITORING

102. Hydrocracker Piping     037-300-07 ~ ~ PIPING CIRCUIT - E3322 STABILIZER O.H.              037-300-07    THICKNESS
     Unit                    CONDENSERS TO E4026A/B SS STABILIZER O.H. TRIM COOLER ~                          MONITORING
                             GRT-037-300-07

103. Hydrocracker Piping     037-400-18 ~ ~ PIPING CIRCUIT - E3324 (AC) LT NAPTHA COOLER TO     037-400-18    THICKNESS
     Unit                    D3310 RECYCLE SPLITTER OH ACCUM AND LT NAPTHA STORAGE ~                          MONITORING
                             GRT-037-400-18

104. Hydrocracker Piping     037-500-12 ~ ~ PIPING CIRCUIT - D4003 LP SUCT KO DRUM TO C0307     037-500-12    THICKNESS
     Unit                    HYDROGEN MAKE UP COMP, C0308 H2 MAKEUP COMP W AND                                MONITORING
                             C0457 3RD H2 MAKE UP COMP ~ GRT-037-500-12

105. Hydrocracker Piping     037-500-17 ~ ~ PIPING CIRCUIT - CIRCUIT 500-08 TO CIRCUIT 500-09 ~ 037-500-17    THICKNESS
     Unit                    GRT-037-500-17                                                                   MONITORING

106. Hydrocracker Piping     037-700-03 ~ ~ PIPING CIRCUIT - FUEL GAS HEADER TO H3301 1ST       037-700-03    EXTERNAL
     Unit                    STAGE HEATER WEST, H3302 1ST STAGE HEATER EAST, H3303 2ND

                                                            46
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 50 of 63 PageID #: 369
     Unit         Eqpt      Asset ID                                                         Eqpt Sort   Task Type
                  Type                                                                       Field

                            STAGE CHG HEATER EAST AND H3304 STABILER REBOILER ~ GRT-
                            037-700-03

107. Hydrocracker Piping    037-PROPIPE ~ ~ PIPING CIRCUIT - HYDROCRACKER PROCESS            037-        THICKNESS
     Unit                   PIPING ~ GRT-037-PROPIPE                                         PROPIPE     MONITORING

108. Hydrocracker Piping    037-UTILITY ~ ~ PIPING CIRCUIT - HDC UTILITY ~ GRT-037-UTILITY   037-        THICKNESS
     Unit                                                                                    UTILITY     MONITORING

109. Hydrocracker Exchanger E1686 ~ E1686 ~ 1ST STAGE EFF/STABILIZER FEED ~                  E1686       EXTERNAL
     Unit                   000000000010561554

110. Hydrocracker Exchanger E1687 ~ E1687 ~ 1ST STG EFF/STABILIZER FEED ~ 000000000010561704 E1687       EXTERNAL
     Unit

111. Hydrocracker Exchanger E1688 ~ E1688 ~ 1ST STG EFFLUENT/STABILIZER FD ~                 E1688       EXTERNAL
     Unit                   000000000010561684

112. Hydrocracker Exchanger E1724 ~ E1724 ~ LT. NAPH MED ISOMAXATE TRIM COOLER ~             E1724       INTERNAL
     Unit                   000000000010555498

113. Hydrocracker Exchanger E1862 ~ E1862 ~ STABILIZER O.H. CONDENSER ~ 000000000010596223   E1862       INTERNAL
     Unit

114. Hydrocracker Exchanger E1863 ~ E1863 ~ STABILIZER O.H. CONDENSER ~ 000000000010596213   E1863       INTERNAL
     Unit

115. Hydrocracker Exchanger E1864 ~ E1864 ~ STABILIZER O.H. CONDENSER ~ 000000000010596202   E1864       INTERNAL
     Unit

116. Hydrocracker Exchanger E1865 ~ E1865 ~ STABILIZER O.H. CONDENSER ~ 000000000010596193   E1865       INTERNAL
     Unit

117. Hydrocracker Exchanger E1866 ~ E1866 ~ STABILIZER O.H. CONDENSER ~ 000000000010596184   E1866       INTERNAL
     Unit



                                                          47
                      Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 51 of 63 PageID #: 370
     Unit          Eqpt     Asset ID                                                         Eqpt Sort    Task Type
                   Type                                                                      Field

118. Hydrocracker Exchanger E1869 ~ E1869 ~ LUBE OIL COOLER (C-307) ~ 000000000010561325     E1869        EXTERNAL
     Unit

119. Hydrocracker Exchanger E3097 ~ E3097 ~ 2ND STG REACTOR FEED/EFF ~ 000000000010558857    E3097        EXTERNAL
     Unit

120. Hydrocracker Exchanger E3097 ~ E3097 ~ 2ND STG REACTOR FEED/EFF ~ 000000000010558857    E3097        INTERNAL
     Unit

121. Hydrocracker Exchanger E3098 ~ E3098 ~ 2ND STG REACTOR FEED/EFF ~ 000000000010559006    E3098        EXTERNAL
     Unit

122. Hydrocracker Exchanger E3098 ~ E3098 ~ 2ND STG REACTOR FEED/EFF ~ 000000000010559006    E3098        INTERNAL
     Unit

123. Hydrocracker Filter    V1170 ~ V1170 ~ 2ND STAGE FEED FILTER ~ 000000000010676934       V1170        EXTERNAL
     Unit

124. ISOM          Piping   036-100-07 ~ ~ PIPING CIRCUIT - E10001A (TS OUT) PRETREATER      036-100-07   THICKNESS
                            REACTOR/EFFLUENT TO E10002A/B/C/D (AIR COOLED)                                MONITORING
                            PRETREATER REACTOR EFFL. COND. ~ GRT-036-100-07

125. ISOM          Piping   036-700-04 ~ ~ PIPING CIRCUIT - D10801 #10 FLARE K.O. DRUM TO    036-700-04   THICKNESS
                            #10 FLARE ~ GRT-036-700-04                                                    MONITORING

126. ISOM          Piping   036-PROPIPE ~ ~ PIPING CIRCUIT - ISOM NON-MONITORED              036-         THICKNESS
                            PROCESS PIPING ~ GRT-036-PROPIPE                                 PROPIPE      MONITORING

127. ISOM          Exchanger E2288 ~ E2288 ~ ISOM REACTOR EFF COOLER-EAST ~                  E2288        EXTERNAL
                             000000000010557184

128. ISOM          Drum     V2351 ~ V2351 ~ DEPENTANIZER O.H. ACCUM ~ 000000000010640366     V2351        EXTERNAL

129. Ketone 2      Piping   008-100-07 ~ ~ PIPING CIRCUIT - FA61 FILTRATE RECEIVER AND       008-100-07   THICKNESS
                            CIRCUIT 100-004 TO CIRCUIT 100-007 ~ GRT-008-100-07                           MONITORING



                                                           48
                   Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 52 of 63 PageID #: 371
     Unit       Eqpt     Asset ID                                                         Eqpt Sort     Task Type
                Type                                                                      Field

130. Ketone 2   Piping   008-100-14 ~ ~ PIPING CIRCUIT - FA17 FOAM TRAP TO K1113          008-100-14    THICKNESS
                         VACUUM COMPRESSOR AND K1112 VACUUM COMPRESSOR ~ GRT-                           MONITORING
                         008-100-14

131. Ketone 2   Piping   008-1000-01 ~ ~ PIPING CIRCUIT - F23 FUEL GAS K.O. DRUM AND      008-1000-01   THICKNESS
                         CIRCUIT 1000-005 TO EA7 /A, (SS) FUEL GAS COOLER AND DA42                      MONITORING
                         VENT GAS ABSORBER ~ GRT-008-1000-01

132. Ketone 2   Piping   008-1100-04 ~ ~ PIPING CIRCUIT - EA8 A, (SS) C.W. SOLV.          008-1100-04   THICKNESS
                         PRECOOLER, EA8 B, (SS) C.W.SOLV PRECOOLER, EA5 A/B, (SS) C.W.                  MONITORING
                         SOLV. CHILLER AND EA31 A/B, (SS) RECRYST SOLVENT CHILLER
                         TO GC1 EAST PROPANE COMPRESSOR ~ GRT-008-1100-04

133. Ketone 2   Piping   008-1100-05 ~ ~ PIPING CIRCUIT - GC1 /S EAST PROPANE        008-1100-05        THICKNESS
                         COMPRESSOR TO EA8 A/B, (SS) C.W. SOLV. PRECOOLER, EA28 WEST                    MONITORING
                         H.P. ECONOMIZER, EA27 B, (SS) WEST L.P. ECONOMIZER, EA27
                         WEST L.P. ECONOMIZER, EA25 A/B/G/H, (SS) PROPANE ~ GRT-008-
                         1100-05

134. Ketone 2   Piping   008-200-01 ~ ~ PIPING CIRCUIT - FA13 SOFT WAX FILTRATE           008-200-01    THICKNESS
                         RECEIVER AND CIRCUIT 100-005 TO FD6 OOS RECRYSTALLIZATION                      MONITORING
                         FILTER#6, FD5 /7/8 DEWAX FILTER #5, EA35 (SS) SOFT WAX
                         EXCHANGER AND CIRCUIT 200-004 ~ GRT-008-200-01

135. Ketone 2   Piping   008-400-01 ~ ~ PIPING CIRCUIT - DA3 A H.W. L.P. FLASH TOWER TO   008-400-01    THICKNESS
                         E2647 (SS) H.W. HEATER 150# ~ GRT-008-400-01                                   MONITORING

136. Ketone 2   Piping   008-400-03 ~ ~ PIPING CIRCUIT - DA3 A/B H.W. L.P. FLASH TOWER    008-400-03    THICKNESS
                         TO DA4 HARD WAX STRIPPER ~ GRT-008-400-03                                      MONITORING

137. Ketone 2   Piping   008-500-06 ~ ~ PIPING CIRCUIT - DA1 C DWO L.P. FLASH TWR. AND    008-500-06    THICKNESS
                         CIRCUIT 500-005 TO EA10 A/B, (SS) DWO L.P. FLASH SOLVENT COND                  MONITORING
                         ~ GRT-008-500-06

138. Ketone 2   Piping   008-500-16 ~ ~ PIPING CIRCUIT - DA2 DWO STRIPPER TO CIRCUIT      008-500-16    THICKNESS
                         300-011 ~ GRT-008-500-16                                                       MONITORING

                                                        49
                    Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 53 of 63 PageID #: 372
     Unit       Eqpt      Asset ID                                                         Eqpt Sort    Task Type
                Type                                                                       Field

139. Ketone 2   Piping    008-900-10 ~ ~ PIPING CIRCUIT - FA41 SLOP TANK DECANTER TO       008-900-10   THICKNESS
                          CIRCUIT 900-011 AND CIRCUIT 900-008 ~ GRT-008-900-10                          MONITORING

140. Ketone 2   Piping    008-900-11 ~ ~ PIPING CIRCUIT - 900-010 AND CIRCUIT 900-008 TO   008-900-11   THICKNESS
                          DA5 WATER TOWER ~ GRT-008-900-11                                              MONITORING

141. Ketone 2   Piping    008-900-12 ~ ~ PIPING CIRCUIT - DA5 WATER TOWER TO SEWER ~       008-900-12   THICKNESS
                          GRT-008-900-12                                                                MONITORING

142. Ketone 2   Piping    008-UTILITY ~ ~ PIPING CIRCUIT - KETONE 2 UTILITIES ~ GRT-008-   008-         THICKNESS
                          UTILITY                                                          UTILITY      MONITORING

143. Ketone 2   Exchanger E2072 ~ E2072 ~ DP CHILLER #7 ~ 000000000010553617               E2072        INTERNAL

144. Ketone 2   Exchanger E2073 ~ E2073 ~ DP CHILLER #8 ~ 000000000010553607               E2073        INTERNAL

145. Ketone 2   Exchanger E2076 ~ E2076 ~ DP CHILLER #9A ~ 000000000010553578              E2076        INTERNAL

146. Ketone 2   Exchanger E2077 ~ E2077 ~ DP CHILLER #9B ~ 000000000010553568              E2077        INTERNAL

147. PTR 3      Piping    035-100-12 ~ ~ PIPING CIRCUIT-T3401 STRIPPER TO PUMPOUT, H3402   035-100-12   THICKNESS
                          STRIPPER REBOILER AND E3404 A, (TS) STRIPPER FEED/BTMS ~                      MONITORING
                          GRT-035-100-12

148. PTR 3      Exchanger E1675 ~ E1675 ~ REFORMATE SPLITR BTMS REBOILER ~                 E1675        THICKNESS
                          000000000010562246                                                            MONITORING

149. PTR 3      Product   TK4056 ~ TK4056 ~ COMP. JACKET WATER STANDPIPE DRUM ~            TK4056       THICKNESS
                Storage   000000000010673617                                                            MONITORING

150. PTR 3      Filter    V3114 ~ V3114 ~ REFINERY FUEL GAS COALESCER FILTER ~             V3114        INTERNAL
                          000000000010965263

151. PTR 4      Piping    034-PROPIPE ~ ~ PIPING CIRCUIT - PTR 4 NON-MONITORED             034-         THICKNESS
                          PROCESS PIPING ~ GRT-034-PROPIPE                                 PROPIPE      MONITORING

152. ISOM       Filter    V2769 ~ V2769 ~ LSR FILTER-WEST ~ 000000000010662802             V2769        EXTERNAL


                                                         50
                   Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 54 of 63 PageID #: 373
     Unit       Eqpt     Asset ID                                                          Eqpt Sort    Task Type
                Type                                                                       Field

153. FCC Unit   Piping   019-100-01 ~ ~ PIPING CIRCUIT - BL (RAW FEED FROM STORAGE) TO 019-100-01       THICKNESS
                         4E69/4E3/4E3B (SS) IN CLARIFIED OIL/COLD FEED, 4E6A-D SS IN                    MONITORING
                         RECIRC HEAVY CYCLE OIL AND 4D3 (TORCH OIL - NNF)
                         REGENERATOR ~ GRT-019-100-01

154. FCC Unit   Piping   019-100-07 ~ ~ ~ GRT-019-100-07                                   019-100-07   THICKNESS
                                                                                                        MONITORING

155. FCC Unit   Piping   019-203-02 ~ ~ PIPING CIRCUIT - 4E57 C/F (TS) OUT RECIRC LT       019-203-02   THICKNESS
                         CYCLE OIL/COLD FEED AND 4E102 (SS) OUT DEPROPANIZER                            MONITORING
                         REBOILER TO 4D7 (TRAY 19) MAIN COLUMN ~ GRT-019-203-02

156. FCC Unit   Piping   019-203-04 ~ ~ PIPING CIRCUIT - 4E8 A/B OUT (AIR COOLED) LCO      019-203-04   THICKNESS
                         PROD COOLER TO BL (STORAGE) AND BL (FLUSHING OIL FOR                           MONITORING
                         UNIT) ~ GRT-019-203-04

157. FCC Unit   Piping   019-204-01 ~ ~ PIPING CIRCUIT - 4D7 (NAPHTHA CUT) MAIN            019-204-01   THICKNESS
                         COLUMN TO 4E12 A/B (TS) IN RECIRC NAPHTHA/COLD FEED AND                        MONITORING
                         4D9 NAPHTHA STRIPPER ~ GRT-019-204-01

158. FCC Unit   Piping   019-204-03 ~ ~ PIPING CIRCUIT - 4D9 (BOTTOMS) NAPHTHA             019-204-03   THICKNESS
                         STRIPPER TO 4E1000A (SS) IN NAPHTHA/FRESH FEED ~ GRT-019-204-                  MONITORING
                         03

159. FCC Unit   Piping   019-204-04 ~ ~ PIPING CIRCUIT - 4E1000A (SS) OUT NAPHTHA/FRESH    019-204-04   THICKNESS
                         FEED TO BL (STORAGE) ~ GRT-019-204-04                                          MONITORING

160. FCC Unit   Piping   019-204-06 ~ ~ PIPING CIRCUIT - 4E10 NAPHTHA STRIPPER             019-204-06   THICKNESS
                         REBOILER TO 4D9 NAPHTHA STRIPPER ~ GRT-019-204-06                              MONITORING

161. FCC Unit   Piping   019-301-05 ~ ~ PIPING CIRCUIT - 4E50A/B/C (SS) DEBUTANIZER FEED   019-301-05   THICKNESS
                         BOTTOMS AND 4D61 DEBUTANIZER FEED DRUM TO 4D50                                 MONITORING
                         DEBUTANIZER COLUMN ~ GRT-019-301-05




                                                           51
                   Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 55 of 63 PageID #: 374
     Unit       Eqpt     Asset ID                                                           Eqpt Sort    Task Type
                Type                                                                        Field

162. FCC Unit   Piping   019-401-01 ~ ~ PIPING CIRCUIT - 4D50 DEBUTANIZER COLUMN TO         019-401-01   THICKNESS
                         D10 LCN NAPHTHA SPLITTER AND BL (TO DUALAYERS) ~ GRT-019-                       MONITORING
                         401-01

163. FCC Unit   Piping   019-401-02 ~ ~ PIPING CIRCUIT - 4D50 DEBUTANIZER COLUMN TO         019-401-02   THICKNESS
                         4D50 (REBOILER RETURN) DEBUTANIZER COLUMN ~ GRT-019-401-                        MONITORING
                         02

164. FCC Unit   Piping   019-401-03 ~ ~ PIPING CIRCUIT - 4D50 DEBUTANIZER COLUMN TO         019-401-03   THICKNESS
                         4E51 A-E (AIR COOLED) DEBUTANIZER OVERHEAD CONDENSERS ~                         MONITORING
                         GRT-019-401-03

165. FCC Unit   Piping   019-401-04 ~ ~ PIPING CIRCUIT - 4E51A-E (AIR COOLED) OUTLET        019-401-04   THICKNESS
                         DEBUTANIZER O.H. COND. TO 4D51 DEBUTANIZER RECEIVER ~                           MONITORING
                         GRT-019-401-04

166. FCC Unit   Piping   019-700-02 ~ ~ PIPING CIRCUIT - BL (100# FUEL GAS) TO FLARE,       019-700-02   THICKNESS
                         4D11 (NNF) MAIN COLUMN RECEIVER, 4D10 (NNF) LCO STRIPPER,                       MONITORING
                         4B2 FEED PREHEATER AND 14B4 CO BOILER ~ GRT-019-700-02

167. FCC Unit   Piping   019-700-03 ~ ~ CLASS 2 PIPING CIRCUIT - 4D61 (BOOT)                019-700-03   THICKNESS
                         DEBUTANIZER FEED DRUM, 4D58 (BOOT) DEBUTANIZER FEED                             MONITORING
                         COALESCER, 4D51 DEBUTANIZER RECEIVER AND 4D11 (BOOT)
                         MAIN COLUMN RECEIVER TO VARIOUS EQUIPMENT ON GCP3 AND
                         FCC AS WATER WASH AND TO BL ~ GRT-019-700-0

168. FCC Unit   Piping   019-700-04 ~ ~ PIPING CIRCUIT - BL (NATURAL GAS HEADER) TO         019-700-04   THICKNESS
                         4D51 (NFF) DEBUTANIZER RECEIVER, 4D3 REGENERATOR, 4B2                           MONITORING
                         FEED PREHEATER AND 14B4 CO BOILER ~ GRT-019-700-04

169. FCC Unit   Piping   019-800-01 ~ ~ PIPING CIRCUIT - BL (LIGHT SLOP), 4G4 FED BY 100-   019-800-01   THICKNESS
                         01 OR 202-02 HEAVY CYCLE OIL TRANS PUMP, 4E4 A/B (VIA 201-03                    MONITORING
                         5CR AND CS) CLARIFIED OIL PRODUCT COOLER AND 4E3 B (VIA
                         201-01) CLARIFIED OIL/COLD FEED TO BL (HEAVY SLOP TANK) ~
                         GRT-019-800-01


                                                        52
                   Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 56 of 63 PageID #: 375
     Unit       Eqpt      Asset ID                                                            Eqpt Sort    Task Type
                Type                                                                          Field

170. FCC Unit   Piping    019-800-03 ~ ~ PIPING CIRCUIT - 4G6 A/B (VIA 203-01) LT CYCLE OIL   019-800-03   THICKNESS
                          CIRCULATION TO 4E8 A/B (VIA 203-04) LCO PROD COOLER, 4E61                        MONITORING
                          A/B/C ~ GRT-019-800-03

171. FCC Unit   Exchanger E2109 ~ E2109 ~ CLARIFIED OIL/COLD FEED ~ 000000000010593824        E2109        THICKNESS
                                                                                                           MONITORING

172. FCC Unit   Exchanger E2152 ~ E2152 ~ RECIRC LT CYCLE OIL/COLD FEED ~                     E2152        THICKNESS
                          000000000010565573                                                               MONITORING

173. FCC Unit   Exchanger E2155 ~ E2155 ~ PRIMARY INNER COND FOR E2154 ~                      E2155        THICKNESS
                          000000000010565533                                                               MONITORING

174. FCC Unit   Exchanger E2157 ~ E2157 ~ SECONDARY INNER COND (E2154) ~                      E2157        THICKNESS
                          000000000010554922                                                               MONITORING

175. FCC Unit   Exchanger E2172 ~ E2172 ~ LUBE OIL COOLER FOR C-332 ~ 000000000010558133      E2172        THICKNESS
                                                                                                           MONITORING

176. FCC Unit   Exchanger E2174 ~ E2174 ~ LUBE OIL COOLER FOR C-333 ~ 000000000010595084      E2174        THICKNESS
                                                                                                           MONITORING

177. FCC Unit   Exchanger E2175 ~ E2175 ~ LUBE OIL COOLER FOR C-333 ~ 000000000010595064      E2175        THICKNESS
                                                                                                           MONITORING

178. FCC Unit   Exchanger E2177 ~ E2177 ~ SEAL OIL COOLER C-332 (BTM) ~ 000000000010595026    E2177        THICKNESS
                                                                                                           MONITORING

179. FCC Unit   Exchanger E2599 ~ E2599 ~ RECIRC HVY CYCLE OIL/COLD FEED ~                    E2599        THICKNESS
                          000000000010567598                                                               MONITORING

180. FCC Unit   Drum      V1317 ~ V1317 ~ DEBUTANIZER FEED COALESCER ~                        V1317        THICKNESS
                          000000000010685418                                                               MONITORING

181. ISOM       Fired     F1068 ~ F1068 ~ PRETREATER HEATER ~ 000000000010529546              F1068        THICKNESS
                Heater                                                                                     MONITORING


                                                         53
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 57 of 63 PageID #: 376
     Unit         Eqpt     Asset ID                                                          Eqpt Sort    Task Type
                  Type                                                                       Field

182. Hydrocracker Piping   037-100-12 ~ ~ PIPING CIRCUIT - E3303 TS 1ST STAGE STRIPPER       037-100-12   THICKNESS
     Unit                  FEED HTR TO E3304 1ST STAGE EFF COND. ~ GRT-037-100-12                         MONITORING

183. Hydrocracker Piping   037-100-13 ~ ~ PIPING CIRCUIT - E3304 1ST STAGE EFF COND TO       037-100-13   THICKNESS
     Unit                  CIRCUIT 100-16 AND CIRCUIT 100-17 ~ GRT-037-100-13                             MONITORING

184. Hydrocracker Piping   037-100-18 ~ ~ PIPING CIRCUIT - D3302 1ST STAGE HIGH PRESSURE     037-100-18   THICKNESS
     Unit                  SEPARATOR TO CIRCUIT 200-08, C0301 1ST STAGE REC COMP.,                        MONITORING
                           J3301, PSV3307 A/B AND T3302 STABILIZER ~ GRT-037-100-18

185. Hydrocracker Piping   037-100-23 ~ ~ PIPING CIRCUIT - D4023 1ST STAGE L.P. SEPARATOR    037-100-23   THICKNESS
     Unit                  TO BATTERY LIMITS (SWS) ~ GRT-037-100-23                                       MONITORING

186. Hydrocracker Piping   037-200-12 ~ ~ PIPING CIRCUIT - D3306 2ND STAGE LOW PRESSURE      037-200-12   THICKNESS
     Unit                  SEP. AND D4016 LPS OFFGAS KO DRUM TO CIRCUIT 100-05 AND                        MONITORING
                           F4001 AMINE SUMP ~ GRT-037-200-12

187. Hydrocracker Piping   037-400-17 ~ ~ PIPING CIRCUIT - D3310 RECYCLE SPLITTER OH         037-400-17   THICKNESS
     Unit                  ACCUM. TO E3324 (AC) LT NAPTHA COOLER, E4028 TS SPL PA /LT                     MONITORING
                           NAPTHA EXCH (TOP) AND T3304 RECYCLE SPLITTER ~ GRT-037-400-
                           17

188. Hydrocracker Piping   037-500-05 ~ ~ PIPING CIRCUIT - PTR3 PRETREATER TO CIRCUIT 500- 037-500-05     THICKNESS
     Unit                  02 ~ GRT-037-500-05                                                            MONITORING

189. Hydrocracker Piping   037-500-09 ~ ~ PIPING CIRCUIT - C0307 HP HYDROGEN MAKEUP          037-500-09   THICKNESS
     Unit                  COMP., C0308 HP H2 MAKEUP COMP. WEST AND C0457 HP 3RD H2                       MONITORING
                           MAEKUP COMP. TO CIRCUIT 100-01 AND CIRCUIT 500-10 ~ GRT-037-
                           500-09

190. Ketone 2     Piping   008-100-11 ~ ~ PIPING CIRCUIT - M1 -60 LUBE MEMBRANE              008-100-11   THICKNESS
                           SEPARATOR TO BL ~ GRT-008-100-11                                               MONITORING

191. Ketone 2     Piping   008-100-17 ~ ~ PIPING CIRCUIT - CIRCUIT 200-006 TO CIRCUIT 200-   008-100-17   THICKNESS
                           001 ~ GRT-008-100-17                                                           MONITORING



                                                          54
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 58 of 63 PageID #: 377
     Unit         Eqpt     Asset ID                                                          Eqpt Sort    Task Type
                  Type                                                                       Field

192. Coker unit   Piping   018-200-19~ PIPING CIRCUIT - FA101 GAS SEP. AND CIRCUIT 100-10    018-200-19   THICKNESS
                           TO STORAGE, C3000 (CGP) FRACTIONATING ABSORBER AND                             MONITORING
                           CIRCUITS 200-16/200-18

193. Alky 2       Piping   023-300-01 ~ PIPING CIRCUIT - F120 EFFLUENT CAUSTIC SCRUBBER      023-300-01   THICKNESS
                           TO CIRCUIT 200-07 AND CIRCUIT 100-12(SS)                                       MONITORING

194. Isom         Exchanger E2268~ DEISOPENTANIZER O.H. COND.                                E2268        EXTERNAL


195. PTR3         Piping   035-400-07~ PIPING CIRCUIT - E3419B, (SS) STRIPPER O.H.           035-400-07   THICKNESS
                           CONDENSER TO D3407 DEBUT. O.H. ACCUMULATOR                                     MONITORING

196. PTR3         Piping   035-100-05~ PIPING CIRCUIT - R3401 PRETREATER REACTOR TO          035-100-05   THICKNESS
                           E3401 F/E/A, (TS) PRETREATER, CHG/EFF                                          MONITORING


197. ISOM         Exchanger E2293 ~ HCL STRIPPER BTMS COOLER                                 E2293        EXTERNAL


198. ISOM         Exchanger E2285 ~ ISOM REACTOR FEED EFFLUENT-BTM                           E2285        EXTERNAL

199. ISOM         Piping   036-100-13 ~ PIPING CIRCUIT - D10021 (BTMS) DEA SETTLER, D10020   036-100-13   EXTERNAL
                           (BTMS) LPG SCRUBBRER, D10010 (BTMS) PRETREATER OFF-GAS
                           K.O. DRUM, D10006 (BTMS) PRETREATER OFF-GAS SCRUBBER AND
                           BL (RICH DEA FROM CUA) TO BL (RICH DEA TO YARD)

200. ISOM         Piping   036-100-03 ~ PIPING CIRCUIT - BL (PTR 1) AND BL (YARD H2) TO      036-100-03   EXTERNAL
                           CIRCUIT 100-02


201. Hydrocracker Exchanger E3342 ~ HYDROGEN PURGE GAS COOLER                                E3342        INTERNAL
     Unit

202. Hydrocracker Piping   037-500-01 ~ PIPING CIRCUIT - H2 PLANT TO D4014 HP SUCTION KO     037-500-01   EXTERNAL
     Unit                  DRUM


                                                           55
                     Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 59 of 63 PageID #: 378
     Unit         Eqpt     Asset ID                                                         Eqpt Sort    Task Type
                  Type                                                                      Field

203. Hydrocracker Piping   037-400-17 ~PIPING CIRCUIT - D3310 RECYCLE SPLITTER OH           037-400-17   EXTERNAL
     Unit                  ACCUM. TO E3324 (AC) LT NAPTHA COOLER, E4028 TS SPL PA /LT
                           NAPTHA EXCH (TOP) AND T3304 RECYCLE SPLITTER

204. Hydrocracker Piping   037-400-16 ~PIPING CIRCUIT - E4029 (AC) SPLITTER OH SUBCOOLERS 037-400-16     EXTERNAL
     Unit                  TO D3310 RECYCLE SPLITTER OH ACCUM

205. Hydrocracker Piping   037-400-15 ~PIPING CIRCUIT - E3317 (AC) RECYCLE SPLITTER OH      037-400-15   EXTERNAL
     Unit                  COND AND E4008 (AC) SPLITTER OH COND TO E4029 (AC) SPLITTER
                           OH SUBCOOLERS

206. Hydrocracker Piping   037-300-09 ~PIPING CIRCUIT - D4021 STAB OVHD ACCUM. TO C4003     037-300-09   EXTERNAL
     Unit                  BUTANE ABS KO DRUM AND T3302 STABILIZER

207. GP5E         Exchanger E1757~ #3 DEISOBUT REBOILER (SOUTH)                             E1757        EXTERNAL


208. FCC Unit     Exchanger E3029 ~ STEAM SUPER HEATER SOUTH                                E3029        EXTERNAL




                                                          56
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 60 of 63 PageID #: 379




                                 Appendix B

                      Supplemental Environmental Project




                                     57
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 61 of 63 PageID #: 380



                                            Introduction

        ExxonMobil has agreed to undertake a Supplemental Environmental Project (SEP)

valued at approximately $730,000. The SEP will enhance the emergency response capability of

the City of Beaumont, Texas Fire and Rescue Service (BFRS), which is the outside responder for

ExxonMobil’s Beaumont Refinery. This document identifies and describes equipment that

meets the requirements of EPA’s SEP Policy, describes the Incident Command Vehicle (ICV)

that will be acquired and delivered to BFRS, and explains how the ICV and associated

equipment will help BFRS meet its obligations.

                        City of Beaumont, Texas, Fire Department ICV

        Located in Jefferson County, Texas, near the Louisiana border, Beaumont is a key

location for numerous petrochemical companies and their refining, tankage, terminal, chemical

plant, and pipeline activities. BFRS is an all-hazards career fire department providing 24-hour

emergency response services from 12 fire stations. From these stations, BFRS provides fire,

hazardous materials (HAZMAT), disaster, technical rescue, and first responder emergency

medical services over a 90 square mile area containing numerous petroleum and/or chemical

facilities.

        The ICV will enhance BFRS’ capability to communicate and coordinate emergency

response activities in the event of a chemical plant, refinery, pipeline, or tank fire, explosion, or

similar major incident requiring strategic and tactical command and control of overall response

activities. The mobile nature of the ICV, its communications and computer equipment, and its

HAZMAT equipment ensure that the communication, coordination, and control of chemical

safety (or similar) incidents is ably accomplished.




                                                  58
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 62 of 63 PageID #: 381



                                  ICV Specifications and Cost

       ExxonMobil will acquire and deliver to the BFRS the following ICV and associated

equipment (all prices include all costs to acquire and deliver the ICV):

   1. Pierce-Commercial Freightliner M2, 106MD Heavy Duty HAZMAT / Rescue /

       Command Vehicle (approximately $608,000).

           a. Heavy duty rescue body construction, Freightliner conventional chassis, 6

               cylinder Cummins L9 engine (or similar), anti-lock braking system.

           b. Air compressor, air dryer, additional air brake tanking, and vehicle data recorder.

           c. Side entry door and 6 equipment compartment doors.

           d. Bench seating, heating and air conditioning, countertop command desk and

               storage area.

           e. Computer network equipment to include a Leviton rack mounted 1RU 24-port

               recessed flat panel patch panel, Category 6 UTP cabling allowing for ultra-fast

               internet and workstation, printer/plotter, and I/O box routing (or similar).

           f. Exterior to interior analog telephone line and interior, corded telephone with

               Category 5 or better cabling.

           g. Roof access ladder and a stokes basket rack.

           h. Walkway entrance door, LED light strips for 6 compartments, and slide-out

               mounted trays.

           i. Air horn system, electronic siren, and loudspeaker system.

           j. Marathon Electric LIMA-MAC chassis frame-mounted 40,000 watt generator

               driven by a power takeoff (or similar).

           k. Breathing air system and control panel.



                                                59
Case 1:19-cv-00121-MAC Document 5 Filed 05/03/19 Page 63 of 63 PageID #: 382



         l. Dry Chemical and Water Extinguisher Mounts.

         m. One year material and workmanship warranty, 5 year unlimited mileage

            transmission warranty, 10 year pro-rated paint and corrosion warranty, 15 year

            structural integrity warranty.

         n. NFPA 1901, current edition, section 4.13 Vehicle Stability Certification.

  2. At least 4 Panasonic Toughbook CF-53 (or similar) Laptop Computers and associated

     equipment (approximately $8,000.00).

  3. Motorola APX 8500 (or similar) all-band in-vehicle mobile radio, associated equipment,

     and additional compatible handheld radios (approximately $15,000.00).

  4. AreaRAE rapid deployment, wireless multi-gas monitor system (or similar) for

     HAZMAT Air Monitoring (approximately $44,000.00).

  5. Sales tax (approximately $55,000).




                                             60
